
	

113 S1110 IS: Educational Accountability and State Flexibility Act of 2013
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1110
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part A of title I of the Elementary and
		  Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Educational Accountability and State
			 Flexibility Act of 2013.
		2.Improving the
			 academic achievement of the disadvantaged
			(a)Purpose
			 authorization, and school improvement fundsSections 1001 through 1003 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) are
			 amended to read as follows:
				
					1001.Statement of
				purposeThe purpose of this
				title is to ensure that all children have a fair, equal, and significant
				opportunity to obtain a high-quality education and reach, at a minimum,
				proficiency on challenging State academic achievement standards and State
				academic assessments. This purpose can be accomplished by—
						(1)ensuring that
				high-quality academic assessments, accountability systems, teacher preparation
				and training, curriculum, and instructional materials are aligned with
				challenging State academic standards so that students, teachers, parents, and
				administrators can measure progress against common expectations for student
				academic achievement;
						(2)meeting the
				educational needs of low-achieving children in our Nation’s highest-poverty
				schools, limited English proficient children, migratory children, children with
				disabilities, Indian, Alaska Native and Native Hawaiian children, neglected or
				delinquent children, and young children in need of reading assistance;
						(3)closing the
				achievement gap between high- and low-performing children, especially the
				achievement gaps between minority and nonminority students, and between
				disadvantaged children and their more advantaged peers;
						(4)holding schools,
				local educational agencies, and States accountable for improving the academic
				achievement of all students, and identifying and turning around low-performing
				schools that have failed to provide a high-quality education to their students,
				while providing alternatives to students in such schools to enable the students
				to receive a high-quality education;
						(5)distributing and
				targeting resources sufficiently to make a difference to local educational
				agencies and schools where needs are greatest;
						(6)improving and
				strengthening accountability, teaching, and learning by using State assessment
				systems designed to ensure that students are meeting challenging State academic
				achievement and content standards and increasing achievement overall, but
				especially for the disadvantaged;
						(7)providing greater
				decisionmaking authority and flexibility to schools and teachers in exchange
				for greater responsibility for student performance;
						(8)providing
				children an enriched and accelerated educational program, including the use of
				schoolwide programs or additional services that increase the amount and quality
				of instructional time;
						(9)promoting
				schoolwide reform and ensuring the access of children to effective,
				scientifically based instructional strategies and challenging academic
				content;
						(10)significantly
				elevating the quality of instruction by providing staff in participating
				schools with substantial opportunities for professional development;
						(11)coordinating
				services under all parts of this title with each other, with other educational
				services, and, to the extent feasible, with other agencies providing services
				to youth, children, and families; and
						(12)affording
				parents substantial and meaningful opportunities to participate in the
				education of their children.
						1002.
				Authorization of appropriations
						(a)Local
				educational agency grantsFor the purpose of carrying out part A,
				there are authorized to be appropriated such sums as necessary for fiscal years
				2014 through 2019.
						(b)Improving
				literacy through school librariesFor the purpose of carrying out
				subpart 4 of part B, there are authorized to be appropriated $250,000,000 for
				fiscal year 2014 and such sums as may be necessary for each of the 5 succeeding
				fiscal years.
						(c)Education of
				migratory childrenFor the purpose of carrying out part C, there
				are authorized to be appropriated $410,000,000 for fiscal year 2014 and such
				sums as may be necessary for each of the 5 succeeding fiscal years.
						(d)Prevention and
				intervention programs for youth who are neglected, delinquent, or at
				riskFor the purpose of carrying out part D, there are authorized
				to be appropriated $50,000,000 for fiscal year 2014 and such sums as may be
				necessary for each of the 5 succeeding fiscal years.
						(e)Federal
				activities
							(1)Sections 1501
				and 1502For the purpose of carrying out sections 1501 and 1502,
				there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2014 and each of the 5 succeeding fiscal years.
							(2)Section
				1504
								(A)In
				generalFor the purpose of carrying out section 1504, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and for each of the 5 succeeding fiscal years.
								(B)Special
				ruleOf the funds appropriated pursuant to subparagraph (A), not
				more than 30 percent may be used for teachers associated with students
				participating in the programs described in subsections (a)(1), (b)(1), and
				(c)(1).
								(f)Comprehensive
				school reformFor the purpose of carrying out part F, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 5 succeeding fiscal years.
						(g)Advanced
				placementFor the purposes of carrying out part G, there are
				authorized to be appropriated such sums for fiscal year 2014 and each 5
				succeeding fiscal year.
						(h)School dropout
				preventionFor the purpose of carrying out part H, there are
				authorized to be appropriated $125,000,000 for fiscal year 2014 and such sums
				as may be necessary for each of the 5 succeeding fiscal years, of which—
							(1)up to 10 percent
				shall be available to carry out subpart 1 of part H for each fiscal year;
				and
							(2)the remainder
				shall be available to carry out subpart 2 of part H for each fiscal
				year.
							(i)School
				improvementFor the purpose of carrying out section 1003(g),
				there are authorized to be appropriated $500,000,000 for fiscal year 2014 and
				such sums as may be necessary for each of the 5 succeeding fiscal years.
						1003. School
				improvement
						(a)State
				reservationsEach State shall reserve 4 percent of the amount
				received under subpart 2 of part A for fiscal years 2014 through 2019, to carry
				out subsection (b) and to carry out the State’s responsibilities under sections
				1116 and 1117, including carrying out the State educational agency’s statewide
				system of technical assistance and support for local educational
				agencies.
						(b)UsesOf
				the amount reserved under subsection (a) for any fiscal year, the State
				educational agency—
							(1)shall allocate
				not less than 95 percent of that amount directly to local educational agencies
				for schools identified by the State in a tier described in paragraph (2), (3),
				or (4) of section 1116(c); or
							(2)may, with the
				approval of the local educational agency, directly provide for these activities
				or arrange for their provision through other entities such as school support
				teams or educational service agencies.
							(c)PriorityThe
				State educational agency, in allocating funds to local educational agencies
				under this section, shall give priority to local educational agencies
				that—
							(1)serve the
				lowest-achieving schools;
							(2)demonstrate the
				greatest need for such funds; and
							(3)demonstrate the
				strongest commitment to ensuring that such funds are used to enable the
				lowest-achieving schools to meet or make satisfactory progress toward meeting
				State standards, in accordance with section 1111(b)(2).
							(d)Unused
				fundsIf, after consultation with local educational agencies in
				the State, the State educational agency determines that the amount of funds
				reserved to carry out subsection (b) is greater than the amount needed to
				provide the assistance described in that subsection, the State educational
				agency shall allocate the excess amount to local educational agencies in
				accordance with—
							(1)the relative
				allocations the State educational agency made to those agencies for that fiscal
				year under subpart 2 of part A; or
							(2)section
				1126(c).
							(e)Special
				ruleNotwithstanding any other provision of this section, the
				amount of funds reserved by the State educational agency under subsection (a)
				in any fiscal year shall not decrease the amount of funds each local
				educational agency receives under subpart 2 below the amount received by such
				local educational agency under such subpart for the preceding fiscal
				year.
						(f)ReportingThe
				State educational agency shall make publicly available a list of those schools
				that have received funds or services pursuant to subsection (b) and the
				percentage of students from each school from families with incomes below the
				poverty line.
						(g)Assistance for
				local school improvement
							(1)Program
				authorizedThe Secretary shall award grants to States to enable
				the States to provide subgrants to local educational agencies for the purpose
				of providing assistance for school improvement consistent with section
				1116.
							(2)State
				allotmentsSuch grants shall be allotted among States, the Bureau
				of Indian Education, and the outlying areas, in proportion to the funds
				received by the States, the Bureau of Indian Education, and the outlying areas,
				respectively, for the fiscal year under parts A, C, and D of this title. The
				Secretary shall expeditiously allot a portion of such funds to States for the
				purpose of assisting local educational agencies identified under section
				1116(c)(3) and schools that were identified under paragraph (1), (6), or (7) of
				section 1116(b) on the day preceding the date of enactment of the
				Educational Accountability and State
				Flexibility Act of 2013.
							(3)ReallocationsIf
				a State does not receive funds under this subsection, the Secretary shall
				reallocate such funds to other States in the same proportion funds are
				allocated under paragraph (2).
							(4)State
				applicationsEach State educational agency that desires to
				receive funds under this subsection shall submit an application to the
				Secretary at such time, and containing such information, as the Secretary shall
				reasonably require, except that such requirement shall be waived if a State
				educational agency submitted such information as part of its State plan under
				this part. Each State application shall describe how the State educational
				agency will allocate such funds in order to assist the State educational agency
				and local educational agencies in complying with the requirements of section
				1116.
							(5)Local
				educational agency grantsA grant to a local educational agency
				under this subsection shall be—
								(A)of sufficient
				size and scope to support the activities required under sections 1116 and 1117,
				but not less than $50,000 and not more than $500,000 for each participating
				school;
								(B)integrated with
				other funds awarded by the State under this Act; and
								(C)renewable for two
				additional 1-year periods if schools are meeting their goals, as determined by
				the State in accordance with section 1116.
								(6)PriorityThe
				State, in awarding such grants, shall give priority to local educational
				agencies with the lowest-achieving schools that demonstrate—
								(A)the greatest need
				for such funds; and
								(B)the strongest
				commitment to ensuring that such funds are used to provide adequate resources
				to enable the lowest-achieving schools to meet the requirements of section
				1116.
								(7)AllocationA
				State educational agency that receives a grant under this subsection shall
				allocate at least 95 percent of the grant funds directly to local educational
				agencies for schools identified by the State as being in a tier described in
				paragraph (2), (3), or (4) of section 1116(c) to carry out activities described
				in such section, or may, with the approval of the local educational agency,
				directly provide for these activities or arrange for their provision through
				other entities such as school support teams or educational service
				agencies.
							(8)Administrative
				costsA State educational agency that receives a grant award
				under this subsection may reserve not more than 5 percent of such grant funds
				for administration, evaluation, and technical assistance expenses.
							(9)Local
				awardsEach local educational agency that applies for assistance
				under this subsection shall describe how it will provide the lowest-achieving
				schools the resources necessary to assist such schools to meet or make
				satisfactory progress toward meeting State standards, in accordance with
				sections 1111 and
				1116.
							.
			(b)Basic program
			 requirements and State accountability systemSections 1111
			 through 1119 of title I of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311) are amended to read as follows:
				
					1111. State
				plans
						(a)Plans
				required
							(1)In
				generalFor any State desiring to receive a grant under this
				part, the State educational agency shall submit to the Secretary a plan,
				developed by the State educational agency, in consultation with local
				educational agencies, teachers, principals, pupil services personnel,
				administrators (including administrators of programs described in other parts
				of this title), other staff, parents, and representatives of tribes and Native
				organizations located in the State, that satisfies the requirements of this
				section and that is coordinated with other programs under this Act (including
				the comprehensive program plans described in section 7114), the Individuals
				with Disabilities Education Act, the Carl D. Perkins Career and Technical
				Education Act of 2006, the Head Start Act, the Adult Education and Family
				Literacy Act, and the McKinney-Vento Homeless Assistance Act.
							(2)Special
				ruleNotwithstanding paragraph (1), a State that has received a
				waiver under the Secretary's authority under section 9401 before the date of
				enactment of the Educational Accountability
				and State Flexibility Act of 2013 may meet the requirements of
				this part by implementing the requirements under the waiver agreement for the
				period of the waiver, or may adopt and implement a plan that meets the
				requirements of this subpart.
							(3)Consolidated
				planA State plan submitted under paragraph (1) may be submitted
				as part of a consolidated plan under section 9302.
							(b)Academic
				standards, academic assessments, and accountability
							(1)Challenging
				academic standards
								(A)In
				generalEach State plan shall demonstrate that the State has
				adopted challenging academic content standards and challenging student academic
				achievement standards that will be used by the State, its local educational
				agencies, and its schools to carry out this part, except that a State shall not
				be required to submit such standards to the Secretary.
								(B)Same
				standardsThe academic standards required by subparagraph (A)
				shall be the same academic standards that the State applies to all schools and
				children in the State.
								(C)SubjectsThe
				State shall have such academic standards for all public elementary school and
				secondary school children, including children served under this part, in
				subjects determined by the State, but including at least mathematics, reading
				or language arts, and science, which shall include the same knowledge, skills,
				and levels of achievement expected of all children.
								(D)Challenging
				academic standardsStandards under this paragraph shall
				include—
									(i)challenging
				academic content standards in academic subjects that—
										(I)specify what
				children are expected to know and be able to do;
										(II)contain coherent
				and rigorous content; and
										(III)encourage the
				teaching of advanced skills; and
										(ii)challenging
				student academic achievement standards that—
										(I)are aligned with
				the State’s academic content standards;
										(II)are aligned with
				the academic coursework at public institutions of higher education in the
				State, relevant career and technical education standards, and appropriate
				career skills as determined appropriate by the State;
										(III)describe two
				levels of high achievement (proficient and advanced) that determine how well
				children are mastering the material in the State academic content
				standards;
										(IV)describe a third
				level of achievement (basic) to provide complete information about the progress
				of the lower-achieving children toward mastering the proficient and advanced
				levels of achievement; and
										(V)will prepare a
				student who graduates from secondary school and who has been determined to be
				proficient, to succeed without the need for remediation at a public institution
				of higher education, job training, or work.
										(E)InformationFor
				the subjects in which students will be served under this part, but for which a
				State is not required by subparagraphs (A), (B), and (C) to develop, and has
				not otherwise developed, such academic standards, the State plan shall describe
				a strategy for ensuring that students are taught the same knowledge and skills
				in such subjects and held to the same expectations as are all children.
								(F)Existing
				standardsNothing in this part shall prohibit a State from
				revising, consistent with this section, any standard adopted under this part
				before or after the date of enactment of the Educational Accountability and State Flexibility Act of
				2013.
								(2)Accountability
								(A)In
				generalEach State plan shall demonstrate that the State has
				developed and is implementing a single, statewide State accountability system
				that will be effective in ensuring that all local educational agencies, public
				elementary schools, and public secondary schools meet or make satisfactory
				progress toward meeting State standards as defined under this paragraph. Each
				State accountability system shall—
									(i)be based on the
				academic standards and academic assessments adopted under paragraphs (1) and
				(3), and other academic indicators consistent with subparagraph (C)(vi) and
				(vii), and shall take into account the achievement of all public elementary
				school and secondary school students;
									(ii)be the same
				accountability system the State uses for all public elementary schools and
				secondary schools or all local educational agencies in the State, except that
				public elementary schools, secondary schools, and local educational agencies
				not participating under this part are not subject to the requirements of
				section 1116; and
									(iii)include
				recognition for schools that meet or are making satisfactory progress toward
				meeting State standards and assistance for schools that do not meet or make
				satisfactory progress toward meeting State standards as described in section
				1116.
									(B)Meeting or
				making satisfactory progress toward meeting State standards
									(i)In
				generalEach State plan shall demonstrate, based on academic
				assessments described in paragraph (3) and other indicators the State may adopt
				(as described in clause (ii)) and in accordance with this paragraph, what
				constitutes meeting, or making satisfactory progress toward meeting, State
				standards for all public elementary schools, secondary schools, and local
				educational agencies in the State, in order to enable all public elementary
				school and secondary school students to meet the State’s student academic
				achievement standards, while working toward the goal of narrowing the
				achievement gaps in the State, local educational agencies, and schools.
									(ii)Additional
				indicatorsIf a State chooses to adopt additional indicators to
				be used in the determination regarding meeting State standards, the State shall
				include a description of such indicators in the State plan.
									(C)DefinitionThe
				term meeting State standards shall be defined by the State for
				purposes of this part in a manner that—
									(i)applies the same
				high standards of academic achievement to all public elementary school and
				secondary school students in the State;
									(ii)is statistically
				valid and reliable;
									(iii)results in
				continuous and substantial academic improvement for all students;
									(iv)measures the
				progress of public elementary schools, secondary schools, and local educational
				agencies and the State based primarily on the academic assessments described in
				paragraph (3) and other factors the State may adopt, in accordance with
				subparagraph (B);
									(v)includes separate
				measurable annual objectives for continuous and substantial improvement for
				each of the following:
										(I)The achievement
				of all public elementary school and secondary school students.
										(II)The achievement
				of—
											(aa)economically
				disadvantaged students;
											(bb)students from
				major racial and ethnic groups;
											(cc)students with
				disabilities; and
											(dd)students with
				limited English proficiency;
											except
				that disaggregation of data under subclause (II) shall not be required in a
				case in which the number of students in a category is insufficient to yield
				statistically reliable information or the results would reveal personally
				identifiable information about an individual student;(vi)in accordance
				with subparagraph (D), includes graduation rates for public secondary school
				students (defined as the percentage of students who graduate from secondary
				school with a regular diploma in the standard number of years or, for students
				who are children with disabilities, within the time allotted by the Individuals
				with Disabilities Education Act) and at least one other academic indicator, as
				determined by the State for all public elementary school students; and
									(vii)in accordance
				with subparagraph (D), at the State’s discretion, may also include other
				academic indicators, as determined by the State for all public school students,
				measured separately for each group described in clause (v), such as achievement
				on additional State or locally administered assessments, decreases in
				grade-to-grade retention rates, attendance rates, and changes in the
				percentages of students completing gifted and talented, advanced placement, and
				college preparatory courses.
									(D)Requirements
				for other indicatorsIn carrying out subparagraph (C)(vi) and
				(vii), the State—
									(i)shall ensure that
				the indicators described in those provisions are valid and reliable, and are
				consistent with relevant, nationally recognized professional and technical
				standards, if any; and
									(ii)except as
				provided in subparagraph (I)(i), may not use those indicators to reduce the
				number of, or change, the schools that would otherwise not meet or make
				satisfactory progress toward meeting State standards under section 1116 if
				those additional indicators were not used, but may use them to identify
				additional schools for school improvement.
									(E)TimelineEach
				State shall establish a timeline for students in each subgroup described in
				subparagraph (C)(v)(II) in each school to meet or make substantial gains toward
				meeting State standards.
								(F)Measurable
				objectivesEach State shall establish statewide annual measurable
				objectives, pursuant to subparagraph (C)(v), for meeting the requirements of
				this paragraph, and which—
									(i)shall be set
				separately for the assessments of mathematics and reading or language arts
				under paragraph (3);
									(ii)shall be the
				same for all schools and local educational agencies in the State;
									(iii)shall identify
				a single minimum percentage of students who are required to meet or exceed the
				proficient level on the academic assessments that applies separately to each
				group of students described in subparagraph (C)(v);
									(iv)shall ensure
				that all students will meet or exceed the State’s proficient level of academic
				achievement on the State assessments within the State’s timeline under
				subparagraph (F); and
									(v)may be the same
				for more than 1 year, subject to the requirements of subparagraph (H).
									(G)Intermediate
				goals for meeting State standardsEach State shall establish
				intermediate goals for meeting the requirements, including the measurable
				objectives in subparagraph (F), of this paragraph. Each State shall determine
				the rate of satisfactory progress toward meeting State standards that is
				acceptable. A State may require schools to—
									(i)increase
				proficiency rates by 50 percent for every subgroup described in subparagraph
				(C)(v) over a period of 6 years;
									(ii)increase
				proficiency in annual increments that result in 100 percent proficiency for all
				students in 6 years; or
									(iii)use another
				method that is educationally sound and results in ambitious but achievable
				progress toward ensuring that all students are prepared to succeed in college,
				job training, or work.
									(H)Annual
				improvement for schoolsEach year, the State shall determine
				whether—
									(i)each group of
				students described in subparagraph (C)(v) has met or exceeded the objectives
				set by the State under subparagraph (F), except that if any group described in
				subparagraph (C)(v) does not meet those objectives in any particular year, the
				school shall be considered to have met State standards if students in that
				group who did not meet or exceed the proficient level of academic achievement
				on the State assessments under paragraph (3) for that year have made at least
				one year’s academic progress or have made substantial gains in meeting State
				standards, as determined by the State in accordance with this paragraph;
				and
									(ii)not less than 95
				percent of each group of students described in subparagraph (C)(v) who are
				enrolled in the school are required to take the assessments, consistent with
				paragraph (3)(C)(xi) and with accommodations, guidelines, and alternative
				assessments provided in the same manner as those provided under section
				612(a)(16)(A) of the Individuals with Disabilities Education Act and paragraph
				(3), on which meeting State standards is based (except that the 95 percent
				requirement described in this clause shall not apply in a case in which the
				number of students in a category is insufficient to yield statistically
				reliable information or the results would reveal personally identifiable
				information about an individual student).
									(I)Uniform
				averaging procedureFor the purpose of determining whether
				schools are meeting or making satisfactory progress toward meeting State
				standards, the State may establish a uniform procedure for averaging data which
				includes one or more of the following:
									(i)The State may
				average data from the school year for which the determination is made with data
				from one or two school years immediately preceding that school year.
									(ii)Until the
				assessments described in paragraph (3) are administered in such manner and time
				to allow for the implementation of the uniform procedure for averaging data
				described in clause (i), the State may use the academic assessments that were
				required under paragraph (3) as that paragraph was in effect on the day
				preceding the date of enactment of the Educational Accountability and State Flexibility Act of
				2013, provided that nothing in this clause shall be construed to
				undermine or delay the determination of meeting State standards, the
				requirements of section 1116, or the implementation of assessments under this
				section.
									(J)Accountability
				for charter schoolsThe accountability provisions under this Act
				shall be overseen for charter schools in accordance with State charter school
				law.
								(K)No approval
				requiredThe State is not required to receive the approval of the
				Secretary for a State plan under this paragraph.
								(3)Academic
				assessments
								(A)In
				generalEach State plan shall demonstrate that the State
				educational agency, in consultation with local educational agencies, has
				implemented a set of high-quality, yearly student academic assessments that
				include, at a minimum, academic assessments in mathematics, reading or language
				arts, and science that will be used as the primary means of determining the
				yearly performance of the State and of each local educational agency and school
				in the State in enabling all children to meet the State’s challenging student
				academic achievement standards.
								(B)Use of
				assessmentsEach State educational agency may incorporate the
				data from the assessments under this paragraph into a State-developed
				longitudinal data system that links student test scores, length of enrollment,
				graduation records over time, and other data as the State may determine to be
				appropriate.
								(C)RequirementsSuch
				assessments shall—
									(i)be the same
				academic assessments used to measure the achievement of all children, except
				for those students with significant cognitive disabilities for whom an
				alternative assessment would be appropriate;
									(ii)be aligned with
				the State’s challenging academic content and student academic achievement
				standards, and provide coherent information about student attainment of such
				standards;
									(iii)be used for
				purposes for which such assessments are valid and reliable, and be consistent
				with relevant, nationally recognized professional and technical
				standards;
									(iv)be used only if
				the State educational agency provides to the Secretary evidence from the test
				publisher or other relevant sources that the assessments used are of adequate
				technical quality for each purpose required under this Act and are consistent
				with the requirements of this section, and such evidence is made public by the
				Secretary upon request;
									(v)measure the
				achievement of all students against the challenging State academic content and
				student academic achievement standards in science and be administered not less
				than one time during—
										(I)grades 3 through
				5;
										(II)grades 6 through
				9; and
										(III)grades 10
				through 12;
										(vi)involve multiple
				up-to-date measures of student academic achievement, including measures that
				assess higher-order thinking skills and understanding;
									(vii)measure the
				achievement of all students against the challenging State academic content and
				student academic achievement standards in each of grades 3 through 8 in, at a
				minimum, mathematics, and reading or language arts;
									(viii)at the
				discretion of the State, measure the proficiency of students in academic
				subjects not described in clauses (v), (vi), (vii) in which the State has
				adopted challenging academic content and academic achievement standards;
									(ix)provide
				for—
										(I)the participation
				in such assessments of all students;
										(II)the valid and
				reliable adaptations and accommodations necessary for students who are children
				with disabilities to measure the academic achievement of such students relative
				to State academic content and State student academic achievement standards;
				and
										(III)the inclusion
				of limited English proficient students, who shall be assessed in a valid and
				reliable manner and provided reasonable accommodations on assessments
				administered to such students under this paragraph, including, to the extent
				practicable, assessments in the language and form most likely to yield accurate
				data on what such students know and can do in academic content areas, until
				such students have achieved English language proficiency as determined under
				paragraph (7);
										(x)notwithstanding
				clause (ix)(III), the academic assessment of reading or language arts,
				mathematics, and science shall be in English, except that if the local
				educational agency determines, on a case-by-case individual basis, that
				academic assessments in another language or form would likely yield more
				accurate and reliable information on what such student knows and can do, the
				local educational agency may make a determination to assess such student in the
				appropriate language other than English, provided that such student has not yet
				reached a level of English language proficiency sufficient to yield valid and
				reliable information on what such student knows and can do on tests written in
				English;
									(xi)include students
				who have attended schools in a local educational agency for a full academic
				year but have not attended a single school for a full academic year, except
				that the performance of students who have attended more than 1 school in the
				local educational agency in any academic year shall be used only in determining
				the progress of the local educational agency;
									(xii)produce
				individual student interpretive, descriptive, and diagnostic reports,
				consistent with clause (iii) that allow parents, teachers, and principals to
				understand and address the specific academic needs of students, and include
				information regarding achievement on academic assessments aligned with State
				academic achievement standards, and that are provided to parents, teachers, and
				principals, as soon as is practicably possible after the assessment is given,
				in an understandable and uniform format, and to the extent practicable, in a
				language that parents can understand;
									(xiii)enable results
				to be disaggregated within each State, local educational agency, and school by
				gender, by each major racial and ethnic group, by English proficiency status,
				by migrant status, by students with disabilities as compared to nondisabled
				students, and by economically disadvantaged students as compared to students
				who are not economically disadvantaged, except that, in the case of a local
				educational agency or a school, such disaggregation shall not be required in a
				case in which the number of students in a category is insufficient to yield
				statistically reliable information or the results would reveal personally
				identifiable information about an individual student;
									(xiv)be consistent
				with widely accepted professional testing standards, objectively measure
				academic achievement, knowledge, and skills, and be tests that do not evaluate
				or assess personal or family beliefs and attitudes, or publicly disclose
				personally identifiable information; and
									(xv)enable itemized
				score analyses to be produced and reported, consistent with clause (iii), to
				local educational agencies and schools, so that parents, teachers, principals,
				and administrators can interpret and address the specific academic needs of
				students as indicated by the students’ achievement on assessment items.
									(4)Special
				ruleAcademic assessment measures in addition to those in
				paragraph (3) that do not meet the requirements of such paragraph may be
				included in the assessment under paragraph (3) as additional measures, but may
				not be used in lieu of the academic assessments required under paragraph (3).
				Such additional assessment measures may not be used to reduce the number of or
				change the schools that would otherwise be determined to have not met State
				standards under section 1116 if such additional indicators were not used, but
				may be used to identify additional such schools.
							(5)State
				authorityIf neither a State educational agency nor any other
				State government official, agency, or entity has sufficient authority, under
				State law, to adopt curriculum content and student academic achievement
				standards, and academic assessments aligned with such academic standards, which
				will be applicable to all students enrolled in the State’s public elementary
				schools and secondary schools, then the State educational agency may meet the
				requirements of this subsection by—
								(A)adopting academic
				standards and academic assessments that meet the requirements of this
				subsection, on a statewide basis, and limiting their applicability to students
				served under this part; or
								(B)adopting and
				implementing policies that ensure that each local educational agency in the
				State that receives grants under this part will adopt curriculum content and
				student academic achievement standards, and academic assessments aligned with
				such standards, which—
									(i)meet all of the
				criteria in this subsection and any regulations regarding such standards and
				assessments that the Secretary may publish; and
									(ii)are applicable
				to all students served by each such local educational agency.
									(6)Language
				assessmentsEach State plan shall identify the languages other
				than English that are present in the participating student population and
				indicate the languages for which yearly student academic assessments are not
				available and are needed. The State shall make every effort to develop such
				assessments and may request assistance from the Secretary, an institution of
				higher education, tribes, or other entities, if linguistically accessible
				academic assessment measures are needed. Upon request, the Secretary shall
				assist with the identification of appropriate academic assessment measures in
				the needed languages, but shall not mandate a specific academic assessment or
				mode of instruction.
							(7)Academic
				assessments of english language proficiencyEach State plan shall
				demonstrate that local educational agencies in the State will provide for an
				annual assessment of English proficiency (measuring students’ oral language,
				reading, and writing skills in English) of all students with limited English
				proficiency in the schools served by the State educational agency.
							(8)RequirementEach
				State plan shall describe—
								(A)how the State
				educational agency will assist each local educational agency and school
				affected by the State plan to develop the capacity to comply with each of the
				requirements of sections 1112(c)(1)(D), 1114(b), and 1115(c) that is applicable
				to such agency or school;
								(B)how the State
				educational agency will assist each local educational agency and school
				affected by the State plan to provide additional educational assistance to
				individual students assessed as needing help to achieve the State’s challenging
				academic achievement standards;
								(C)the specific
				steps the State educational agency will take to ensure that both schoolwide
				programs and targeted assistance schools provide instruction by highly
				effective instructional staff as required by sections 1114(b)(1)(C) and
				1115(c)(1)(E), including steps that the State educational agency will take to
				ensure that poor and minority children are not taught at higher rates than
				other children by inexperienced, unqualified, or out-of-field teachers, and the
				measures that the State educational agency will use to evaluate and publicly
				report the progress of the State educational agency with respect to such
				steps;
								(D)an assurance that
				the State educational agency will assist local educational agencies in
				developing or identifying high-quality effective curricula aligned with State
				academic achievement standards and how the State educational agency will
				disseminate such curricula to each local educational agency and school within
				the State; and
								(E)such other
				factors the State educational agency determines appropriate to provide students
				an opportunity to achieve the knowledge and skills described in the challenging
				academic content standards adopted by the State.
								(9)Use of academic
				assessment results to improve student academic achievementEach
				State plan shall describe how the State educational agency will ensure that the
				results of the State assessments described in paragraph (3)—
								(A)will be promptly
				provided to local educational agencies, schools, and teachers, and to tribes
				and Native organizations that provide educational services to American Indian
				or Alaska Natives in a manner that is clear and easy to understand, but not
				later than before the beginning of the next school year; and
								(B)be used by those
				local educational agencies, schools, and teachers to improve the educational
				achievement of individual students.
								(c)Other
				provisions to support teaching and learningEach State plan shall
				contain assurances that—
							(1)the State
				educational agency will meet the requirements of subsection (g)(1) and, will
				produce the annual State report cards described in such subsection;
							(2)the State will
				participate in biennial State academic assessments of 4th and 8th grade reading
				and mathematics under the National Assessment of Educational Progress carried
				out under section 303(b)(2) of the National Assessment of Educational Progress
				Authorization Act if the Secretary pays the costs of administering such
				assessments;
							(3)the State
				educational agency, in consultation with the Governor, will include, as a
				component of the State plan, a plan to carry out the responsibilities of the
				State under sections 1116 and 1117, including carrying out the State
				educational agency’s statewide system of technical assistance and support for
				local educational agencies;
							(4)the State
				educational agency will work with other agencies, including educational service
				agencies or other local consortia, and institutions to provide technical
				assistance to local educational agencies and schools, including technical
				assistance in providing professional development under section 1119, technical
				assistance under section 1117, and technical assistance relating to parental
				involvement under section 1118;
							(5)(A)where educational
				service agencies exist, the State educational agency will consider providing
				professional development and technical assistance through such agencies;
				and
								(B)where educational service agencies do
				not exist, the State educational agency will consider providing professional
				development and technical assistance through other cooperative agreements such
				as through a consortium of local educational agencies;
								(6)the State
				educational agency will notify local educational agencies and the public of the
				content and student academic achievement standards and academic assessments
				developed under this section, and of the authority to operate schoolwide
				programs, and will fulfill the State educational agency’s responsibilities
				regarding school improvement under section 1116, including such corrective
				actions as are necessary;
							(7)the State
				educational agency will provide the least restrictive and burdensome
				regulations for local educational agencies and individual schools participating
				in a program assisted under this part;
							(8)the State
				educational agency will inform the Secretary and the public of how Federal
				laws, if at all, hinder the ability of States to hold local educational
				agencies and schools accountable for student academic achievement;
							(9)the State
				educational agency will encourage schools to consolidate funds from other
				Federal, State, and local sources for schoolwide reform in schoolwide programs
				under section 1114;
							(10)the State
				educational agency will modify or eliminate State fiscal and accounting
				barriers so that schools can easily consolidate funds from other Federal,
				State, and local sources for schoolwide programs under section 1114;
							(11)the State
				educational agency has involved the committee of practitioners established
				under section 1903(b) in developing the plan and monitoring its
				implementation;
							(12)the State
				educational agency will inform local educational agencies in the State of the
				local educational agency’s authority to transfer funds under title VI, to
				obtain waivers under part D of title IX, and, if the State is an Ed-Flex
				Partnership State, to obtain waivers under the Education Flexibility
				Partnership Act of 1999;
							(13)the State
				educational agency will coordinate activities funded under this part with other
				Federal activities as appropriate;
							(14)the State
				educational agency will encourage local educational agencies and individual
				schools participating in a program assisted under this part to offer family
				literacy services (using funds under this part), if the agency or school
				determines that a substantial number of students served under this part by the
				agency or school have parents who do not have a secondary school diploma or its
				recognized equivalent or who have low levels of literacy; and
							(15)the State
				educational agency has engaged in timely and meaningful consultation with
				representatives of Indian tribes and Native organizations that may be located
				in the State in the development of the State plan to serve local educational
				agencies under its jurisdiction in order to improve the coordination of
				activities under this Act, to meet the purpose of this title, and to meet the
				unique cultural, language, and educational needs of American Indian, Alaska
				Native, and Native Hawaiian students.
							(d)Parental
				involvementEach State plan shall describe how the State
				educational agency will support the collection and dissemination to local
				educational agencies and schools of effective parental involvement practices.
				Such practices shall—
							(1)be based on the
				most current research that meets the highest professional and technical
				standards, on effective parental involvement that fosters achievement to high
				standards for all children; and
							(2)be geared toward
				lowering barriers to greater participation by parents in school planning,
				review, and improvement experienced.
							(e)Peer
				review
							(1)Secretarial
				dutiesThe Secretary shall—
								(A)establish a
				peer-review process to assist in the review of State plans; and
								(B)appoint
				individuals to the peer-review process who are representative of parents,
				teachers, State educational agencies, and local educational agencies, and,
				where applicable, representatives of tribes or tribal organizations who are
				familiar with educational standards, assessments, accountability, the needs of
				low-performing schools, and other educational needs of students.
								(2)Peer review
				reportThe peer review panel will provide their views on whether
				the State’s plan complies with the requirements of this section and the degree
				to which it is likely to improve the academic achievement of all students to
				the Secretary and to the State. The Secretary shall make the peer review
				panel’s report public and shall provide copies to the Committee on Health,
				Education Labor, and Pensions of the Senate and the Education and Workforce
				Committee of the House of Representatives.
							(3)ApprovalThe
				Secretary shall approve a State plan within 120 days of its submission unless
				the Secretary determines that the State has not included all required
				information in its plan.
							(4)Opportunity to
				reviseIf the Secretary determines that the State has not
				included all required information in its State plan, the Secretary shall offer
				the State the opportunity to revise its plan. A State educational agency shall
				revise its State plan to include all required information in order to receive
				funds under subpart 2.
							(5)Limits to
				Secretary's powerThe Secretary shall not have the authority to
				disapprove how the State plans to fulfill the requirements of this section, nor
				shall the Secretary have the authority to require a State, as a condition of
				approval, funding, or priority for funding under this Act, to include or delete
				from the State plan 1 or more elements associated with the State’s standards,
				curriculum, or assessments.
							(f)Duration of the
				plan
							(1)In
				generalEach State plan shall—
								(A)remain in effect
				for the duration of the State’s participation under this part; and
								(B)be periodically
				reviewed and revised as necessary by the State educational agency to reflect
				changes in the State’s strategies and programs under this part.
								(2)Additional
				informationIf significant changes are made to a State’s plan,
				such as the adoption of new State academic content standards and State student
				achievement standards, new academic assessments, or a new definition of meeting
				State standards, such information shall be submitted to the Secretary. The
				Secretary shall have no authority to approve or disapprove such changes.
							(g)Reports
							(1)Annual State
				report card
								(A)In
				generalA State that receives assistance under this part shall
				prepare and disseminate an annual State report card to the public.
								(B)ImplementationThe
				State report card shall be—
									(i)concise;
				and
									(ii)presented in an
				understandable and uniform format and, to the extent practicable, provided in a
				language that parents and the community can understand.
									(C)Required
				informationThe State shall include in its annual State report
				card—
									(i)a
				clear and concise description of the State’s accountability system, including a
				description of the criteria by which the State evaluates school performance,
				and the criteria that the State has established, consistent with subsection
				(b)(2) and section 1116, to determine the status of schools in the State's
				multi-tiered system;
									(ii)information, in
				the aggregate, on student achievement at each proficiency level on the State
				academic assessments described in subsection (b)(3) (disaggregated by race,
				ethnicity, gender, disability status, migrant status, English proficiency, and
				status as economically disadvantaged, except that such disaggregation shall not
				be required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the results would
				reveal personally identifiable information about an individual student);
									(iii)information
				that provides a comparison between the actual achievement levels of each group
				of students described in subsection (b)(2)(C)(v) and the State’s annual
				measurable objectives for each such group of students on each of the academic
				assessments required under this part;
									(iv)the percentage
				of students not tested (disaggregated by the same categories and subject to the
				same exception described in clause (i));
									(v)the most recent
				2-year trend in student achievement in each subject area, and for each grade
				level, for which assessments under this section are required;
									(vi)aggregate
				information on any other indicators used by the State to determine whether
				students have met or are making satisfactory progress toward meeting State
				standards;
									(vii)graduation
				rates for secondary school students consistent with subsection
				(b)(2)(C)(vi);
									(viii)information on
				the performance of local educational agencies and schools in the State
				regarding whether such agencies and schools have met or are making satisfactory
				progress toward meeting State standards, including the names of each school
				identified in each tier under section 1116(c); and
									(ix)the professional
				qualifications of teachers in the State, the percentage of such teachers
				teaching with emergency or provisional credentials, and the percentage of
				classes in the State not taught by highly effective teachers, in the aggregate
				and disaggregated by high-poverty compared to low-poverty schools which, for
				the purpose of this clause, means schools in the top quartile of poverty and
				the bottom quartile of poverty in the State.
									(D)Optional
				informationThe State may include in its annual State report card
				other information as the State believes will best provide parents, students,
				and other members of the public with information regarding the progress of each
				of the State’s public elementary schools and public secondary schools, such as
				the following:
									(i)School attendance
				rates.
									(ii)Average class
				size in each grade.
									(iii)Academic
				achievement and gains in English proficiency of limited English proficient
				students.
									(iv)The incidence of
				school violence, drug abuse, alcohol abuse, student suspensions, and student
				expulsions.
									(v)The extent and
				type of parental involvement in the schools.
									(vi)The percentage
				of students completing advanced placement or dual enrollment courses, and the
				rate of passing of advanced placement tests.
									(2)Annual local
				educational agency report cards to the public
								(A)Report
				cardsA local educational agency that receives assistance under
				this part shall prepare and disseminate an annual local educational agency
				report card.
								(B)Minimum
				requirementsThe State educational agency shall ensure that each
				local educational agency collects appropriate data and includes in the local
				educational agency’s annual report card the information described in paragraph
				(1)(C) as applied to the local educational agency and each school served by the
				local educational agency, and—
									(i)in the case of a
				local educational agency—
										(I)the number and
				percentage of schools identified in each tier under section 1116(c) and how
				long the schools have been so identified; and
										(II)information that
				shows how students served by the local educational agency achieved on the
				statewide academic assessment compared to students in the State as a whole;
				and
										(ii)in the case of a
				school—
										(I)the tier the
				school is in under section 1116; and
										(II)information that
				shows how the school’s students achievement on the statewide academic
				assessments and other indicators of meeting State standards compared to
				students in the local educational agency and the State as a whole.
										(C)Other
				informationA local educational agency may include in its annual
				local educational agency report card any other appropriate information, whether
				or not such information is included in the annual State report card.
								(D)DataA
				local educational agency or school shall only include in its annual local
				educational agency report card data that are sufficient to yield statistically
				reliable information, as determined by the State, and that do not reveal
				personally identifiable information about an individual student.
								(E)Public
				disseminationThe local educational agency shall publicly
				disseminate the information described in this paragraph to all schools in the
				school district served by the local educational agency and to all parents of
				students attending those schools in an understandable and uniform format and,
				to the extent practicable, provided in a language that the parents can
				understand, and make the information widely available through public means,
				such as posting on the Internet, distribution to the media, and distribution
				through public agencies, except that if a local educational agency issues a
				report card for all students, the local educational agency may include the
				information under this section as part of such report.
								(3)Preexisting
				report cardsA State educational agency or local educational
				agency that was providing public report cards on the performance of students,
				schools, local educational agencies, or the State prior to the date of
				enactment of the Educational Accountability
				and State Flexibility Act of 2013 may use those report cards for
				the purpose of this subsection, so long as any such report card is modified, as
				may be needed, to contain the information required by this subsection.
							(4)Annual State
				report to the secretaryEach State educational agency receiving
				assistance under this part shall report annually to the Secretary, and make
				widely available within the State—
								(A)information on
				the achievement of students on the academic assessments required by subsection
				(b)(3), including the disaggregated results for the categories of students
				identified in subsection (b)(2)(C)(v);
								(B)information on
				the acquisition of English language proficiency by children with limited
				English proficiency;
								(C)the number and
				names of each school in the tiers described in paragraphs (2), (3), and (4) of
				section 1116(c), the reason why each school was so identified, and the measures
				taken to address the achievement problems of such schools;
								(D)the number of
				students and schools that participated in public school choice and supplemental
				service programs and activities under this title; and
								(E)information on
				the quality of teachers and the percentage of classes being taught by highly
				effective teachers in the State and in each local educational agency and
				school.
								(5)Report to
				congressThe Secretary shall transmit annually to the Committee
				on Education and the Workforce of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate a report that
				provides national and State-level data on the information collected under
				paragraph (4).
							(6)Parents
				right-to-know
								(A)QualificationsAt
				the beginning of each school year, a local educational agency that receives
				funds under this part shall notify the parents of each student attending any
				school receiving funds under this part that the parents may request, and the
				agency will provide the parents on request (and in a timely manner),
				information regarding the professional qualifications of the student’s
				classroom teachers, including, at a minimum, the following:
									(i)Whether the
				teacher has met State qualification and licensing criteria for the grade levels
				and subject areas in which the teacher provides instruction.
									(ii)Whether the
				teacher is teaching under emergency or other provisional status through which
				State qualification or licensing criteria have been waived.
									(iii)The
				baccalaureate degree major of the teacher and any other graduate certification
				or degree held by the teacher, and the field of discipline of the certification
				or degree.
									(iv)Whether the
				child’s teacher is highly effective under the definition adopted by the
				State.
									(v)Whether the child
				is provided services by paraprofessionals and, if so, their
				qualifications.
									(B)Additional
				informationIn addition to the information that parents may
				request under subparagraph (A), a school that receives funds under this part
				shall provide to each individual parent information on the level of achievement
				of the parent’s child in each of the State academic assessments as required
				under this part.
								(C)FormatThe
				notice and information provided to parents under this paragraph shall be in an
				understandable and uniform format and, to the extent practicable, provided in a
				language that the parents can understand.
								(h)PrivacyInformation
				collected under this section shall be collected and disseminated in a manner
				that protects the privacy of individuals.
						(i)Technical
				assistanceThe Secretary shall provide a State educational
				agency, at the State educational agency’s request, technical assistance in
				meeting the requirements of this section.
						(j)Voluntary
				partnershipsA State may enter into a voluntary partnership with
				another State to develop and implement the academic assessments and standards
				required under this section.
						(k)ConstructionNothing
				in this part shall be construed to prescribe the use of the academic
				assessments described in this part for student promotion or graduation
				purposes.
						(l)Special rule
				with respect to bureau-funded schoolsIn determining the
				assessments to be used by each operated or funded by BIA school receiving funds
				under this part, the following shall apply:
							(1)Each such school
				that is accredited by the State in which it is operating shall use the
				assessments the State has developed and implemented to meet the requirements of
				this section, or such other appropriate assessment as approved by the Secretary
				of the Interior.
							(2)Each such school
				that is accredited by a regional accrediting organization shall adopt an
				appropriate assessment, in consultation with and with the approval of, the
				Secretary of the Interior and consistent with assessments adopted by other
				schools in the same State or region, that meets the requirements of this
				section.
							(3)Each such school
				that is accredited by a tribal accrediting agency or tribal division of
				education shall use an assessment developed by such agency or division, except
				that the Secretary of the Interior shall ensure that such assessment meets the
				requirements of this section.
							1112. Local
				educational agency plans
						(a)Plans
				required
							(1)SubgrantsA
				local educational agency may receive a subgrant under this part for any fiscal
				year only if such agency has on file with the State educational agency a plan,
				approved by the State educational agency, that is coordinated with other
				programs under this Act, the Individuals with Disabilities Education Act, the
				Carl D. Perkins Career and Technical Education Act of 2006, the McKinney-Vento
				Homeless Assistance Act, and other Acts, as appropriate.
							(2)Consolidated
				applicationThe plan may be submitted as part of a consolidated
				application under section 9305.
							(b)Plan
				provisions
							(1)In
				generalIn order to help low-achieving children meet challenging
				achievement academic standards, each local educational agency plan shall
				include—
								(A)a description of
				high-quality student academic assessments, if any, that are in addition to the
				academic assessments described in the State plan under section 1111(b)(3), that
				the local educational agency and schools served under this part will
				use—
									(i)to determine the
				success of children served under this part in meeting the State student
				academic achievement standards, and to provide information to teachers,
				parents, and students on the progress being made toward meeting the State
				student academic achievement standards described in section
				1111(b)(1)(D)(ii);
									(ii)to assist in
				diagnosis, teaching, and learning in the classroom in ways that best enable
				low-achieving children served under this part to meet State student achievement
				academic standards and do well in the local curriculum;
									(iii)to determine
				what revisions are needed to projects under this part so that such children
				meet the State student academic achievement standards; and
									(iv)to identify
				effectively students who may be at risk for reading failure or who are having
				difficulty reading, through the use of screening, diagnostic, and
				classroom-based instructional reading assessments, as defined under section
				1208;
									(B)at the local
				educational agency’s discretion, a description of any other indicators that
				will be used in addition to the academic indicators described in section
				1111(b)(2) for the uses described in such section;
								(C)a description of
				how the local educational agency will provide additional educational assistance
				to individual students assessed as needing help in meeting the State’s
				challenging student academic achievement standards;
								(D)a description of
				the strategy the local educational agency will use to coordinate programs under
				this part with programs under title II to provide professional development for
				teachers and principals, and, if appropriate, pupil services personnel,
				administrators, parents and other staff, including local educational agency
				level staff in accordance with sections 1118 and 1119;
								(E)a description of
				how the local educational agency will coordinate and integrate services
				provided under this part with other educational services at the local
				educational agency or individual school level, such as—
									(i)Head Start and
				other preschool programs, including plans for the transition of participants in
				such programs to local elementary school programs; and
									(ii)services
				for—
										(I)children with
				limited English proficiency,
										(II)children with
				disabilities;
										(III)migratory
				children;
										(IV)neglected or
				delinquent youth;
										(V)American Indian,
				Alaska Native, and Native Hawaiian children;
										(VI)homeless
				children; and
										(VII)immigrant
				children,
										in order to
				increase program effectiveness, eliminate duplication, and reduce fragmentation
				of the instructional program;(F)an assurance that
				the local educational agency will participate, if selected, in the State
				National Assessment of Educational Progress in 4th and 8th grade reading and
				mathematics carried out under section 303(b)(2) of the National Assessment of
				Educational Progress Authorization Act;
								(G)a description of
				the poverty criteria that will be used to select school attendance areas under
				section 1113;
								(H)a description of
				how teachers, in consultation with parents, administrators, and pupil services
				personnel, in targeted assistance schools under section 1115, will identify the
				eligible children most in need of services under this part;
								(I)a general
				description of the nature of the programs to be conducted by such agency’s
				schools under sections 1114 and 1115 and, where appropriate, educational
				services outside such schools for children living in local institutions for
				neglected or delinquent children, and for neglected and delinquent children in
				community day school programs;
								(J)a description of
				how the local educational agency will ensure that migratory children and
				formerly migratory children who are eligible to receive services under this
				part are selected to receive such services on the same basis as other children
				who are selected to receive services under this part;
								(K)if appropriate, a
				description of how the local educational agency will use funds under this part
				to support preschool programs for children, particularly children participating
				in a Head Start program, which services may be provided directly by the local
				educational agency or through a subcontract with the local Head Start agency
				designated by the Secretary of Health and Human Services under section 641 of
				the Head Start Act, or another comparable public early childhood development
				program;
								(L)a description of
				the actions the local educational agency will take to assist its low-achieving
				schools identified in the tiers described in paragraphs (2), (3), and (4) of
				section 1116(c);
								(M)a description of
				the actions the local educational agency will take to implement public school
				choice and supplemental services, if applicable, consistent with the
				requirements of section 1116(c);
								(N)a description of
				how the local educational agency will meet the requirements of section
				1119;
								(O)a description of
				the services the local educational agency will provide homeless children,
				including services provided with funds reserved under section
				1113(c)(3)(A);
								(P)a description of
				the strategy the local educational agency will use to implement effective
				parental involvement under section 1118;
								(Q)where
				appropriate, a description of how the local educational agency will use funds
				under this part to support after school (including before school and summer
				school) and school-year extension programs; and
								(R)where applicable,
				a description of the procedure that the local educational agency will use to
				engage in timely, ongoing, and meaningful consultation with representatives of
				Indian tribes and Native organizations located in the area served by the local
				educational agency, in the development of the local plan in order to improve
				the coordination of activities under this Act, to meet the purposes of this
				title, and to meet the unique cultural, language, and educational needs of
				American Indian, Alaska Native, and Native Hawaiian students.
								(2)ExceptionThe
				academic assessments and indicators described in subparagraphs (A) and (B) of
				paragraph (1) shall not be used—
								(A)in lieu of the
				academic assessments required under section 1111(b)(3) and other State academic
				indicators under section 1111(b)(2); or
								(B)to reduce the
				number of, or change which, schools would otherwise be identified in the tiers
				described in paragraphs (2), (3), or (4) of section 1116(c), if such additional
				assessments or indicators described in such subparagraphs were not used, but
				such assessments and indicators may be used to identify additional schools for
				school improvement.
								(c)Assurances
							(1)In
				generalEach local educational agency plan shall provide
				assurances that the local educational agency will—
								(A)inform eligible
				schools and parents of schoolwide program authority and the ability of such
				schools to consolidate funds from Federal, State, and local sources;
								(B)provide technical
				assistance and support to schoolwide programs;
								(C)work in
				consultation with schools as the schools develop the schools’ plans pursuant to
				section 1114 and assist schools as the schools implement such plans or
				undertake activities pursuant to section 1115 so that each school can meet, or
				make satisfactory progress toward meeting, State standards;
								(D)fulfill such
				agency’s school improvement responsibilities under section 1116, including
				taking actions under subsections (c), (d), and (f) of section 1116;
								(E)provide services
				to eligible children attending private elementary schools and secondary schools
				in accordance with section 1120, and timely and meaningful consultation with
				private school officials regarding such services;
								(F)take into account
				the experience of model programs for the educationally disadvantaged, and the
				findings of relevant scientifically based research indicating that services may
				be most effective if focused on students in the earliest grades at schools that
				receive funds under this part;
								(G)in the case of a
				local educational agency that chooses to use funds under this part to provide
				early childhood development services to low-income children below the age of
				compulsory school attendance, ensure that such services comply with the
				education performance standards in effect under section 641A(a)(1)(B) of the
				Head Start Act or the State’s early learning standards;
								(H)work in
				consultation with schools as the schools develop and implement their plans or
				activities under sections 1118 and 1119;
								(I)comply with the
				requirements of section 1119 regarding the qualifications of teachers and
				paraprofessionals and professional development;
								(J)inform eligible
				schools of the local educational agency’s authority to obtain waivers on the
				school’s behalf under title IX and, if the State is an Ed-Flex Partnership
				State, to obtain waivers under the Education Flexibility Partnership Act of
				1999;
								(K)coordinate and
				collaborate, to the extent feasible and necessary as determined by the local
				educational agency, with the State educational agency, other agencies, and
				representatives of Indian tribes and Native organizations present in the area
				served providing services to children, youth, and families with respect to a
				school that has been identified in a tier described in paragraph (2), (3), or
				(4) of section 1116(c) if such a school requests assistance from the local
				educational agency in addressing major factors that have significantly affected
				student achievement at the school;
								(L)ensure, through
				incentives for voluntary transfers, the provision of professional development,
				recruitment programs, or other effective strategies, that low-income students
				and minority students are not taught at higher rates than other students by
				unqualified, out-of-field, or inexperienced teachers;
								(M)use the results
				of the student academic assessments required under section 1111(b)(3), and
				other measures or indicators available to the agency, to review annually the
				progress of each school served by the agency and receiving funds under this
				part to determine whether all of the schools are meeting or making satisfactory
				progress toward meeting State standards as determined by the State;
								(N)ensure that the
				results from the academic assessments required under section 1111(b)(3) will be
				provided to parents and teachers as soon as is practicably possible after the
				test is taken, in an understandable and uniform format and, to the extent
				practicable, provided in a language that the parents can understand;
								(O)assist each
				school served by the agency and assisted under this part in developing or
				identifying examples of high-quality, effective curricula consistent with
				section 1111(b)(8)(D); and
								(P)engage in timely
				and meaningful consultation with representatives of Indian tribes and Native
				organizations located in the area served by the local educational
				agency.
								(2)Special
				ruleIn carrying out subparagraph (G) of paragraph (1), the
				Secretary—
								(A)shall consult
				with the Secretary of Health and Human Services and shall establish procedures
				(taking into consideration existing State and local laws, and local teacher
				contracts) to assist local educational agencies to comply with such
				subparagraph; and
								(B)shall disseminate
				to local educational agencies the education performance standards in effect
				under section 641A(a)(1)(B) of the Head Start Act, and such agencies affected
				by such subparagraph shall plan for the implementation of such subparagraph
				(taking into consideration existing State and local laws, and local teacher
				contracts), including pursuing the availability of other Federal, State, and
				local funding sources to assist in compliance with such subparagraph.
								(d)Plan
				development and duration
							(1)ConsultationEach
				local educational agency plan shall be developed in consultation with teachers,
				principals, administrators (including administrators of programs described in
				other parts of this title), other appropriate school personnel, representatives
				of local Indian tribes and Native organizations located in the area served by
				the local educational agency, and parents of children in schools served under
				this part.
							(2)DurationEach
				such plan shall be submitted for the first year for which this part is in
				effect following the date of enactment of the Educational Accountability and State Flexibility Act of
				2013 and shall remain in effect for the duration of the agency’s
				participation under this part.
							(3)ReviewEach
				local educational agency shall periodically review and, as necessary, revise
				its plan.
							(e)State
				approval
							(1)In
				generalEach local educational agency plan shall be filed
				according to a schedule established by the State educational agency.
							(2)ApprovalThe
				State educational agency shall approve a local educational agency’s plan only
				if the State educational agency determines that the local educational agency’s
				plan—
								(A)enables schools
				served under this part to substantially help children served under this part
				meet the academic standards expected of all children described in section
				1111(b)(1); and
								(B)meets the
				requirements of this section.
								(3)ReviewThe
				State educational agency shall review the local educational agency’s plan to
				determine if such agencies activities are in accordance with sections 1118 and
				1119.
							(f)Program
				responsibilityThe local educational agency plan shall reflect
				the shared responsibility of schools, teachers, and the local educational
				agency in making decisions regarding activities under sections 1114 and
				1115.
						(g)Parental
				notification
							(1)NoticeEach
				local educational agency using funds under this part to provide a language
				instruction educational program as determined in part C of title III shall, not
				later than 30 days after the beginning of the school year, inform a parent or
				parents of a limited English proficient child identified for participation or
				participating in, such a program of—
								(A)the reasons for
				the identification of their child as limited English proficient and in need of
				placement in a language instruction educational program;
								(B)the child’s level
				of English proficiency, how such level was assessed, and the status of the
				child’s academic achievement;
								(C)the methods of
				instruction used in the program in which their child is, or will be
				participating, and the methods of instruction used in other available programs,
				including how such programs differ in content, instructional goals, and the use
				of English and a native language in instruction;
								(D)how the program
				in which their child is, or will be participating, will meet the educational
				strengths and needs of their child;
								(E)how such program
				will specifically help their child learn English, and meet age-appropriate
				academic achievement standards for grade promotion and graduation;
								(F)the specific exit
				requirements for the program, including the expected rate of transition from
				such program into classrooms that are not tailored for limited English
				proficient children, and the expected rate of graduation from secondary school
				for such program if funds under this part are used for children in secondary
				schools;
								(G)in the case of a
				child with a disability, how such program meets the objectives of the
				individualized education program of the child;
								(H)information
				pertaining to parental rights that includes written guidance—
									(i)detailing—
										(I)the right that
				parents have to have their child immediately removed from such program upon
				their request; and
										(II)the options that
				parents have to decline to enroll their child in such program or to choose
				another program or method of instruction, if available; and
										(ii)assisting
				parents in selecting among various programs and methods of instruction, if more
				than one program or method is offered by the eligible entity.
									(2)NoticeThe
				notice and information provided in paragraph (1) to a parent or parents of a
				child identified for participation in a language instruction educational
				program for limited English proficient children shall be in an understandable
				and uniform format and, to the extent practicable, provided in a language that
				the parents can understand.
							(3)Special rule
				applicable during the school yearFor those children who have not
				been identified as limited English proficient prior to the beginning of the
				school year the local educational agency shall notify parents within the first
				2 weeks of the child being placed in a language instruction educational program
				consistent with paragraphs (1) and (2).
							(4)Parental
				participationEach local educational agency receiving funds under
				this part shall implement an effective means of outreach to parents of limited
				English proficient students to inform the parents regarding how the parents can
				be involved in the education of their children, and be active participants in
				assisting their children to attain English proficiency, achieve at high levels
				in core academic subjects, and meet challenging State academic achievement
				standards and State academic content standards expected of all students,
				including holding, and sending notice of opportunities for, regular meetings
				for the purpose of formulating and responding to recommendations from parents
				of students assisted under this part.
							(5)Basis for
				admission or exclusionA student shall not be admitted to, or
				excluded from, any Federally assisted education program on the basis of a
				surname or language-minority status.
							1113. Eligible
				school attendance areas
						(a)Determination
							(1)In
				generalA local educational agency shall use funds received under
				this part only in eligible school attendance areas.
							(2)Eligible school
				attendance areasFor the purposes of this part—
								(A)the term
				school attendance area means, in relation to a particular school,
				the geographical area in which the children who are normally served by that
				school reside; and
								(B)the term
				eligible school attendance area means a school attendance area in
				which the percentage of children from low-income families is at least as high
				as the percentage of children from low-income families served by the local
				educational agency as a whole.
								(3)Ranking
				orderIf funds allocated in accordance with subsection (c) are
				insufficient to serve all eligible school attendance areas, a local educational
				agency shall—
								(A)annually rank,
				without regard to grade spans, such agency’s eligible school attendance areas
				in which the concentration of children from low-income families exceeds 75
				percent from highest to lowest according to the percentage of children from
				low-income families; and
								(B)serve such
				eligible school attendance areas in rank order.
								(4)Remaining
				fundsIf funds remain after serving all eligible school
				attendance areas under paragraph (3), a local educational agency shall—
								(A)annually rank
				such agency’s remaining eligible school attendance areas from highest to lowest
				either by grade span or for the entire local educational agency according to
				the percentage of children from low-income families; and
								(B)serve such
				eligible school attendance areas in rank order either within each grade-span
				grouping or within the local educational agency as a whole.
								(5)MeasuresThe
				local educational agency shall use the same measure of poverty, which measure
				shall be the number of children ages 5 through 17 in poverty counted in the
				most recent census data approved by the Secretary, the number of children
				eligible for free and reduced priced lunches under the Richard B. Russell
				National School Lunch Act, the number of children in families receiving
				assistance under the State program funded under part A of title IV of the
				Social Security Act, or the number of children eligible to receive medical
				assistance under the Medicaid program, or a composite of such indicators, with
				respect to all school attendance areas in the local educational agency—
								(A)to identify
				eligible school attendance areas;
								(B)to determine the
				ranking of each area; and
								(C)to determine
				allocations under subsection (c).
								(6)ExceptionThis
				subsection shall not apply to a local educational agency with a total
				enrollment of less than 1,000 children.
							(7)Waiver for
				desegregation plansThe Secretary may approve a local educational
				agency’s written request for a waiver of the requirements of subsections (a)
				and (c), and permit such agency to treat as eligible, and serve, any school
				that children attend with a State-ordered, court-ordered school desegregation
				plan or a plan that continues to be implemented in accordance with a
				State-ordered or court-ordered desegregation plan, if—
								(A)the number of
				economically disadvantaged children enrolled in the school is at least 25
				percent of the school’s total enrollment; and
								(B)the Secretary
				determines on the basis of a written request from such agency and in accordance
				with such criteria as the Secretary establishes, that approval of that request
				would further the purposes of this part.
								(b)Local
				educational agency discretion
							(1)In
				generalNotwithstanding subsection (a)(2), a local educational
				agency may—
								(A)designate as
				eligible any school attendance area or school in which at least 35 percent of
				the children are from low-income families;
								(B)use funds
				received under this part in a school that is not in an eligible school
				attendance area, if the percentage of children from low-income families
				enrolled in the school is equal to or greater than the percentage of such
				children in a participating school attendance area of such agency;
								(C)designate and
				serve a school attendance area or school that is not eligible under this
				section, but that was eligible and that was served in the preceding fiscal
				year, but only for 1 additional fiscal year; and
								(D)elect not to
				serve an eligible school attendance area or eligible school that has a higher
				percentage of children from low-income families if—
									(i)the school meets
				the comparability requirements of section 1120A(c);
									(ii)the school is
				receiving supplemental funds from other State or local sources that are spent
				according to the requirements of section 1114 or 1115; and
									(iii)the funds
				expended from such other sources equal or exceed the amount that would be
				provided under this part.
									(2)Special
				ruleNotwithstanding paragraph (1)(D), the number of children
				attending private elementary schools and secondary schools who are to receive
				services, and the assistance such children are to receive under this part,
				shall be determined without regard to whether the public school attendance area
				in which such children reside is assisted under subparagraph (A).
							(c)Allocations
							(1)In
				generalA local educational agency shall allocate funds received
				under this part to eligible school attendance areas or eligible schools,
				identified under subsections (a) and (b), in rank order, on the basis of the
				total number of children from low-income families in each area or
				school.
							(2)Special
				rule
								(A)In
				generalExcept as provided in subparagraph (B), the per-pupil
				amount of funds allocated to each school attendance area or school under
				paragraph (1) shall be at least 125 percent of the per-pupil amount of funds a
				local educational agency received for that year under the poverty criteria
				described by the local educational agency in the plan submitted under section
				1112, except that this paragraph shall not apply to a local educational agency
				that only serves schools in which the percentage of such children is 35 percent
				or greater.
								(B)ExceptionA
				local educational agency may reduce the amount of funds allocated under
				subparagraph (A) for a school attendance area or school by the amount of any
				supplemental State and local funds expended in that school attendance area or
				school for programs that meet the requirements of section 1114 or 1115.
								(3)ReservationA
				local educational agency shall reserve such funds as are necessary under this
				part to provide services comparable to those provided to children in schools
				funded under this part to serve—
								(A)homeless children
				who do not attend participating schools, including providing educationally
				related support services to children in shelters and other locations where
				children may live;
								(B)children in local
				institutions for neglected children; and
								(C)if appropriate,
				children in local institutions for delinquent children, and neglected or
				delinquent children in community day school programs.
								(4)Financial
				incentives and rewards reservationA local educational agency may
				reserve such funds as are necessary from those funds received by the local
				educational agency under title II, and not more than 5 percent of those funds
				received by the local educational agency under subpart 2, to provide financial
				incentives and rewards to teachers who serve in schools eligible under this
				section and identified in a tier described in paragraph (2), (3), or (4) of
				section 1116(c) for the purpose of attracting and retaining qualified and
				effective teachers.
							1114. Schoolwide
				programs
						(a)Use of funds
				for schoolwide programs
							(1)In
				generalA local educational agency may consolidate and use funds
				under this part, together with other Federal, State, and local funds, in order
				to upgrade the entire educational program of a school that serves an eligible
				school attendance area in which not less than 40 percent of the children are
				from low-income families, or not less than 40 percent of the children enrolled
				in the school are from such families.
							(2)Identification
				of students not required
								(A)In
				generalNo school participating in a schoolwide program shall be
				required—
									(i)to identify
				particular children under this part as eligible to participate in a schoolwide
				program; or
									(ii)to provide
				services to such children that are supplementary, as otherwise required by
				section 1120A(b).
									(B)Supplemental
				fundsA school participating in a schoolwide program shall use
				funds available to carry out this section only to supplement the amount of
				funds that would, in the absence of funds under this part, be made available
				from non-Federal sources for the school, including funds needed to provide
				services that are required by law for children with disabilities and children
				with limited English proficiency.
								(3)Exemption from
				statutory and regulatory requirements
								(A)ExemptionExcept
				as provided in subsection (b), the Secretary may, through publication of a
				notice in the Federal Register, exempt schoolwide programs under this section
				from statutory or regulatory provisions of any other noncompetitive formula
				grant program administered by the Secretary (other than formula or
				discretionary grant programs under the Individuals with Disabilities Education
				Act, except as provided in section 613(a)(2)(D) of such Act), or any
				discretionary grant program administered by the Secretary, to support
				schoolwide programs if the intent and purposes of such other programs are
				met.
								(B)RequirementsA
				school that chooses to use funds from such other programs shall not be relieved
				of the requirements relating to health, safety, civil rights, student and
				parental participation and involvement, services to private school children,
				maintenance of effort, comparability of services, uses of Federal funds to
				supplement, not supplant non-Federal funds, or the distribution of funds to
				State educational agencies or local educational agencies that apply to the
				receipt of funds from such programs.
								(C)RecordsA
				school that consolidates and uses funds from different Federal programs under
				this section shall not be required to maintain separate fiscal accounting
				records, by program, that identify the specific activities supported by those
				particular funds as long as the school maintains records that demonstrate that
				the schoolwide program, considered as a whole, addresses the intent and
				purposes of each of the Federal programs that were consolidated to support the
				schoolwide program.
								(4)Professional
				developmentEach school receiving funds under this part for any
				fiscal year shall devote sufficient resources to effectively carry out the
				activities described in subsection (b)(1)(D) in accordance with section 1119
				for such fiscal year, except that a school may enter into a consortium with
				another school to carry out such activities.
							(b)Components of a
				schoolwide program
							(1)In
				generalA schoolwide program shall include the following
				components:
								(A)A comprehensive
				needs assessment of the entire school (including taking into account the needs
				of migratory children as defined in section 1309(2)) that is based on
				information which includes the achievement of children in relation to the State
				academic content standards and the State student academic achievement standards
				described in section 1111(b)(1).
								(B)Schoolwide reform
				strategies that—
									(i)provide
				opportunities for all children to meet the State’s proficient and advanced
				levels of student academic achievement described in section
				1111(b)(1)(D);
									(ii)use effective
				methods and instructional strategies that are based on scientifically based
				research that—
										(I)strengthen the
				core academic program in the school;
										(II)increase the
				amount and quality of learning time, such as providing an extended school year
				and before- and after-school and summer programs and opportunities, and help
				provide an enriched and accelerated curriculum; and
										(III)include
				strategies for meeting the educational needs of historically underserved
				populations;
										(iii)(I)include strategies to
				address the needs of all children in the school, but particularly the needs of
				low-achieving children and those at risk of not meeting the State student
				academic achievement standards who are members of the target population of any
				program that is included in the schoolwide program, which may include—
											(aa)counseling, pupil services, and
				mentoring services;
											(bb)college and career awareness and
				preparation, such as college and career guidance, personal finance education,
				and innovative teaching methods, which may include applied learning and
				team-teaching strategies; and
											(cc)the integration of career and
				technical education, arts, and physical education programs; and
											(II)address how the school will determine if
				such needs have been met; and
										(iv)are consistent
				with, and are designed to implement, the State and local improvement plans, if
				any.
									(C)Instruction by
				highly effective teachers.
								(D)In accordance
				with section 1119 and subsection (a)(4), high-quality and ongoing professional
				development for teachers, principals, and paraprofessionals and, if
				appropriate, pupil services personnel, parents, and other staff to enable all
				children in the school to meet the State’s student academic achievement
				standards.
								(E)Strategies to
				attract high-quality highly effective teachers to high-need schools.
								(F)Strategies to
				increase parental involvement in accordance with section 1118, such as family
				literary services.
								(G)Plans for
				assisting preschool children in the transition from early childhood programs,
				such as Head Start or a State-run preschool program, to local elementary school
				programs.
								(H)Measures to
				include teachers in the decisions regarding the use of academic assessments
				described in section 1111(b)(3) in order to provide information on, and to
				improve, the achievement of individual students and the overall instructional
				program.
								(I)Activities to
				ensure that students who experience difficulty mastering the proficient or
				advanced levels of academic achievement standards required by section
				1111(b)(1) shall be provided with effective, timely additional assistance which
				shall include measures to ensure that students’ difficulties are identified on
				a timely basis and to provide sufficient information on which to base effective
				assistance.
								(J)Coordination and
				integration of Federal, State, and local services and programs, including
				programs supported under this Act, violence prevention programs, nutrition
				programs, housing programs, Head Start, adult education, vocational and
				technical education, and job training.
								(2)Plan
								(A)In
				generalAny eligible school that desires to operate a schoolwide
				program shall first develop (or amend a plan for such a program that was in
				existence on the day before the date of enactment of the
				Educational Accountability and State
				Flexibility Act of 2013), in consultation with the local
				educational agency and its school support team or other technical assistance
				provider under section 1117, a comprehensive plan for reforming the total
				instructional program in the school that—
									(i)describes how the
				school will implement the components described in paragraph (1);
									(ii)describes how
				the school will use resources under this part and from other sources to
				implement those components;
									(iii)includes a list
				of State educational agency and local educational agency programs and other
				Federal programs under subsection (a)(3) that will be consolidated in the
				schoolwide program; and
									(iv)describes how
				the school will provide individual student academic assessment results in a
				language the parents can understand, including an interpretation of those
				results, to the parents of a child who participates in the academic assessments
				required by section 1111(b)(3).
									(B)Plan
				developmentThe comprehensive plan shall be—
									(i)developed during
				a one-year period, unless—
										(I)the local
				educational agency, after considering the recommendation of the technical
				assistance providers under section 1117, determines that less time is needed to
				develop and implement the schoolwide program; or
										(II)the school is
				operating a schoolwide program on the day preceding the date of enactment of
				the Educational Accountability and State
				Flexibility Act of 2013, in which case such school may continue
				to operate such program, but shall develop amendments to its existing plan
				during the first year of assistance after that date to reflect the provisions
				of this section;
										(ii)developed with
				the involvement of parents and other members of the community to be served and
				individuals who will carry out such plan, including teachers, principals, and
				administrators (including administrators of programs described in other parts
				of this title), and, if appropriate, pupil services personnel, technical
				assistance providers, school staff, and, if the plan relates to a secondary
				school, students from such school;
									(iii)in effect for
				the duration of the school’s participation under this part and reviewed and
				revised, as necessary, by the school;
									(iv)available to the
				local educational agency, parents, and the public, and the information
				contained in such plan shall be in an understandable and uniform format and, to
				the extent practicable, provided in a language that the parents can understand;
				and
									(v)if appropriate,
				developed in coordination with programs under the Carl D. Perkins Career and
				Technical Education Act of 2006 and the Head Start Act.
									(c)Prekindergarten
				programA school that is eligible for a schoolwide program under
				this section may use funds made available under this part to establish or
				enhance prekindergarten programs for children below the age of 6.
						1115. Targeted
				assistance schools
						(a)In
				generalIn all schools selected to receive funds under section
				1113(c) that are ineligible for a schoolwide program under section 1114, or
				that choose not to operate such a schoolwide program, a local educational
				agency serving such school may use funds received under this part only for
				programs that provide services to eligible children under subsection (b)
				identified as having the greatest need for special assistance.
						(b)Eligible
				children
							(1)Eligible
				population
								(A)In
				generalThe eligible population for services under this section
				is—
									(i)children not
				older than age 21 who are entitled to a free public education through grade 12;
				and
									(ii)children who are
				not yet at a grade level at which the local educational agency provides a free
				public education.
									(B)Eligible
				children from eligible populationFrom the population described
				in subparagraph (A), eligible children are children identified by the school as
				failing, or most at risk of failing, to meet the State’s challenging student
				academic achievement standards on the basis of multiple, educationally related,
				objective criteria established by the local educational agency and supplemented
				by the school, except that children from preschool through grade 2 shall be
				selected solely on the basis of such criteria as teacher judgment, interviews
				with parents, and developmentally appropriate measures.
								(2)Children
				included
								(A)In
				generalChildren who are economically disadvantaged, children
				with disabilities, migrant children, American Indian, Alaska Native or Native
				Hawaiian children, or limited English proficient children, are eligible for
				services under this part on the same basis as other children selected to
				receive services under this part.
								(B)Head start
				childrenA child who, at any time in the 2 years preceding the
				year for which the determination is made, participated in a Head Start program
				or in preschool services under this title, is eligible for services under this
				part.
								(C)Part c
				childrenA child who, at any time in the 2 years preceding the
				year for which the determination is made, received services under part C is
				eligible for services under this part.
								(D)Neglected or
				delinquent childrenA child in a local institution for neglected
				or delinquent children and youth or attending a community day program for such
				children is eligible for services under this part.
								(E)Homeless
				childrenA child who is homeless and attending any school served
				by the local educational agency is eligible for services under this
				part.
								(F)Indian
				childrenA child who, at any time in the 2 years preceding the
				year for which the determination is made, received services under title VII is
				eligible for services under this part.
								(3)Special
				ruleFunds received under this part may not be used to provide
				services that are otherwise required by law to be made available to children
				described in paragraph (2) but may be used to coordinate or supplement such
				services.
							(c)Components of a
				targeted assistance school program
							(1)In
				generalTo assist targeted assistance schools and local
				educational agencies to meet their responsibility to provide for all their
				students served under this part the opportunity to meet the State’s challenging
				student academic achievement standards in subjects as determined by the State,
				each targeted assistance program under this section shall—
								(A)use such
				program’s resources under this part to help participating children meet such
				State’s challenging student academic achievement standards expected for all
				children;
								(B)ensure that
				planning for students served under this part is incorporated into existing
				school planning;
								(C)use effective
				methods and instructional strategies that are based on scientifically based
				research that strengthens the core academic program of the school and may
				include—
									(i)extended learning
				time, such as an extended school year, before- and after-school, and summer
				programs and opportunities;
									(ii)help provide an
				accelerated, high-quality curriculum, including applied learning;
									(iii)positive
				behavioral interventions and supports and response to intervention; and
									(iv)minimize
				removing children from the regular classroom during regular school hours for
				instruction provided under this part;
									(D)coordinate with
				and support the regular education program, which may include services to assist
				preschool children in the transition from early childhood programs such as Head
				Start and State-run preschool programs to elementary school programs;
								(E)provide
				instruction by highly effective teachers;
								(F)in accordance
				with subsection (e)(3) and section 1119, provide opportunities for professional
				development with resources provided under this part, and, to the extent
				practicable, from other sources, for teachers, principals, and
				paraprofessionals, including, if appropriate, pupil services personnel,
				parents, and other staff, who work with participating children in programs
				under this section or in the regular education program;
								(G)provide
				strategies to increase parental involvement in accordance with section 1118,
				such as family literacy services; and
								(H)coordinate and
				integrate Federal, State, and local services and programs, including programs
				supported under this Act, violence prevention programs, nutrition programs,
				housing programs, Head Start, adult education, vocational and technical
				education, and job training.
								(2)RequirementsEach
				school conducting a program under this section shall assist participating
				children selected in accordance with subsection (b) to meet the State’s
				proficient and advanced levels of achievement by—
								(A)the coordinating
				of resources provided under this part with other resources; and
								(B)reviewing, on an
				ongoing basis, the progress of participating children and revising the targeted
				assistance program, if necessary, to provide additional assistance to enable
				such children to meet the State’s challenging student academic achievement
				standards, such as an extended school year, before- and after-school, and
				summer programs and opportunities, training for teachers regarding how to
				identify students who need additional assistance, and training for teachers
				regarding how to implement student academic achievement standards in the
				classroom.
								(d)Integration of
				professional developmentTo promote the integration of staff
				supported with funds under this part into the regular school program and
				overall school planning and improvement efforts, public school personnel who
				are paid with funds received under this part may—
							(1)participate in
				general professional development and school planning activities; and
							(2)assume limited
				duties that are assigned to similar personnel who are not so paid, including
				duties beyond classroom instruction or that do not benefit participating
				children, so long as the amount of time spent on such duties is the same
				proportion of total work time as prevails with respect to similar personnel at
				the same school.
							(e)Special
				rules
							(1)Simultaneous
				serviceNothing in this section shall be construed to prohibit a
				school from serving students under this section simultaneously with students
				with similar educational needs, in the same educational settings where
				appropriate.
							(2)Comprehensive
				servicesIf—
								(A)health,
				nutrition, and other social services are not otherwise available to eligible
				children in a targeted assistance school and such school, if appropriate, has
				engaged in a comprehensive needs assessment and established a collaborative
				partnership with local service providers; and
								(B)funds are not
				reasonably available from other public or private sources to provide such
				services, then a portion of the funds provided under this part may be used as a
				last resort to provide such services, including—
									(i)the provision of
				basic medical equipment, such as eyeglasses and hearing aids;
									(ii)compensation of
				a coordinator; and
									(iii)professional
				development necessary to assist teachers, pupil services personnel, other
				staff, and parents in identifying and meeting the comprehensive needs of
				eligible children.
									(3)Professional
				developmentEach school receiving funds under this part for any
				fiscal year shall devote sufficient resources to carry out effectively the
				professional development activities described in subparagraph (F) of subsection
				(c)(1) in accordance with section 1119 for such fiscal year, and a school may
				enter into a consortium with another school to carry out such
				activities.
							1116. Academic
				assessment and local educational agency and school improvement
						(a)Establishment
				of new State flexibility in accountability requirements
							(1)In
				generalBeginning one year after the date of enactment of the
				Educational Accountability and State Flexibility Act of 2013 and except as
				provided in paragraph (2), each State educational agency and local educational
				agency shall determine the performance of, and consequences for, the public
				schools served under this part in accordance with this section.
							(2)State
				flexibilityA State that has received a waiver pursuant to the
				Secretary's authority under section 9401 before the date of enactment of the
				Educational Accountability and State
				Flexibility Act of 2013 may elect to carry out the terms of the
				waiver or may choose to implement the requirements of this section instead of
				the corresponding requirements of the waiver.
							(b)Evaluation
							(1)In
				generalEach State educational agency shall, for each year and in
				coordination with each local educational agency, evaluate a school's
				performance for the previous school year to—
								(A)determine whether
				the school has met State standards or is making satisfactory progress toward
				meeting State standards; and
								(B)assign each
				school to a tier described in subsection (c).
								(2)ConsiderationsIn
				determining the proper tier for a school, the State educational agency shall
				consider, at a minimum—
								(A)each school's
				performance and progress toward ensuring that each student is proficient on
				State standards or is making satisfactory progress toward attaining proficiency
				on the State’s standards, as measured by the State academic assessments and
				other indicators described in the State and local plans under sections 1111 and
				1112; and
								(B)is on track to
				graduate from high school on time or, for students with an individualized
				educational program, within the period allowed under the Individuals with
				Disabilities Education Act.
								(c)Accountability
				tiersEach State shall develop an accountability system to
				identify schools that consists of a series of tiers and shall assign rational
				and appropriate consequences to each tier. The system shall include, at a
				minimum, the following tiers and consequences for each tier:
							(1)Meeting State
				standards
								(A)DescriptionThis
				tier shall include each school in the State that meets the requirements of
				subparagraphs (B) and (C) of section 1111(b)(2).
								(B)ConsequenceThe
				State educational agency shall provide a school in this tier with appropriate
				recognition and shall ensure that the school’s best practices are disseminated
				to other local educational agencies in the State.
								(2)Nearly meeting
				State standards and making growth
								(A)DescriptionThis
				tier shall include each school in the State that—
									(i)has not met the
				requirements of subparagraphs (B) and (C) of section 1111(b)(2) for not more
				than 2 of the subgroups of students described in section 1111(b)(2)(C)(v)(II)
				for which data must be disaggregated; and
									(ii)demonstrates
				that the school is making satisfactory progress toward meeting such standards,
				such as by satisfying the safe harbor provisions of section 1111(b)(2)(I) or as
				required by the State plan under section 1111(h).
									(B)Consequences
									(i)The State
				educational agency shall provide each school in this tier with appropriate
				recognition for the school's successes and growth.
									(ii)The local
				educational agency shall ensure that each such school creates, and submits for
				approval by the local educational agency, a research-based improvement plan for
				the students in such subgroups attending the school who are in any of grades 3
				through 12 and who did not meet or exceed the proficient level on the most
				recent State assessment in mathematics or in reading or language arts, or for
				improving the graduation rate, as applicable, and implements the approved
				plan.
									(3)Not meeting
				State standards for a significant number of categories
								(A)DescriptionThis
				tier shall include each school in the State that—
									(i)did not meet the
				requirements of subparagraphs (B) and (C) of section 1111(b)(2) for a
				significant number of subgroups; and
									(ii)is not showing
				enough improvement to provide reasonable confidence that the students will be
				meeting or making satisfactory progress toward meeting State standards as
				required by the State plan under section 1111(b) or that the graduation rate
				will improve within the number of years required by the State plan.
									(B)Consequences
									(i)RecognitionThe
				State educational agency shall ensure that each school in this tier receives
				recognition for what the school is doing well.
									(ii)Improvement
				plan
										(I)In
				generalThe local educational agency serving each school in this
				tier shall audit the policies and practices of the school, as described in
				subsection (d), and, based on the results, shall create, in consultation with
				parents, teachers, administrators, and as applicable, representatives of tribes
				or Native organizations that are serving students who attend the school, and
				submit to the State educational agency for approval, a research-based
				improvement plan for the students in each subgroup of students attending the
				school who are in any of grades 3 through 12 and who did not meet or exceed the
				proficient level on the most recent State assessment in mathematics, reading or
				language arts, for improving the graduation rate in the school, or for the
				school as a whole, as appropriate, and implement the approved plan.
										(II)RequirementsA
				plan described in this clause shall include valid, reliable, evidence-based
				interventions and may be developed with the assistance of a nonprofit
				organization with demonstrated effectiveness in school improvement research or
				implementation.
										(iii)Supplemental
				educational services
										(I)In
				generalThe local educational agency shall provide supplemental
				educational services to students attending the school who are in any of grades
				3 through 12, who are in the subgroups that did not meet the State standards,
				and who did not meet or exceed the proficient level on the most recent State
				assessment in mathematics or in reading or language arts, in accordance with
				subsection (e) of this section, as such section was in effect on the day before
				the date of enactment of the Educational
				Accountability and State Flexibility Act of 2013. Such services
				may be provided by the local educational agency or be provided by a provider
				that has a demonstrated record of effectiveness in serving the students
				identified under this subsection and that has been approved by the State
				educational agency or local educational agency in accordance with reasonable
				criteria.
										(II)Additional
				rulesIn addition to the other requirements of this
				clause—
											(aa)in
				order to provide services under this subsection to students in a school, a
				provider on the list of approved providers across the State must also have
				provided the State with evidence that the provider is successful at serving any
				subgroup of students at the school that did not meet State standards for the
				preceding year;
											(bb)local
				educational agencies may negotiate performance-based contracts with providers
				regarding—
												(AA)the hourly rates
				for the supplemental educational services and the minimum supplemental
				educational services hours provided;
												(BB)tutor
				qualifications and the curriculum to be provided, particularly for serving
				students who are limited English proficient and children with disabilities;
				and
												(CC)other
				programmatic and financial management factors.
												(iv)Technical
				assistanceThe State educational agency shall provide technical
				assistance to assist the local educational agency to improve student
				proficiency or graduation rates at a school identified under this subsection
				and may require the local educational agency to implement specific and
				appropriate interventions.
									(4)Not meeting
				State standards for a significant number of categories for multiple
				years
								(A)DescriptionThis
				tier shall include each school in the State that—
									(i)did not meet the
				requirements of subparagraphs (B) and (C) of section 1111(b)(2) for a
				significant number of subgroups; and
									(ii)is showing
				little or no improvement.
									(B)Consequences
									(i)Audit and
				implementation of turnaround model or school improvement
				strategiesThe State shall conduct an in-depth audit of the
				school and shall require the local educational agency to implement—
										(I)an alternative
				model of governance allowed under State law; or
										(II)school
				improvement strategies based on a system of support model described in
				subsection (d).
										(ii)ConsultationA
				State educational agency shall determine the appropriate models or strategies
				to be used in accordance with clause (i), but shall engage in meaningful
				consultation with the local educational agency serving such school, educators,
				Indian tribes or Native organizations located in the area served by the school,
				and parents before making a final determination.
									(iii)No Federal
				influenceThe Secretary shall not prioritize, incentivize, or
				require the use of, any particular method of school turnaround or school
				improvement strategy.
									(iv)Supplemental
				educational servicesThe State educational agency shall require
				that the local educational agency provide supplemental educational services to
				students attending the school who are enrolled in any of grades 3 through 12
				and who did not meet or exceed the proficient level on the most recent State
				assessment in mathematics or in reading or language arts, in accordance with
				paragraph (3)(B)(iii).
									(v)Public school
				choice
										(I)In
				generalNot later than the first day of the school year following
				a school's classification in this tier, the local educational agency serving
				the school may provide students in grades 3 through 12 who are enrolled in the
				school and who did not meet or exceed the proficient level on the most recent
				State assessment in mathematics or in reading or language arts with the option
				to transfer to another public school served by the local educational agency in
				accordance with subclause (II), which may include a public charter school, that
				has not been identified for school improvement under this paragraph, unless
				such an option is prohibited by State law. The local educational agency shall
				provide, or shall pay for the provision of, transportation to the public school
				the student attends if the local educational agency chooses to make this option
				available.
										(II)TransferStudents
				who use the option to transfer under this clause shall be enrolled in classes
				and other activities in the public school to which the students transfer in the
				same manner as all other children at the public school.
										(III)Special
				rulesNotwithstanding the requirements of this clause, a local
				educational agency shall not be required to provide students with the option to
				transfer to a school under this subparagraph if doing so would expose students
				to unsafe or unreasonable transportation routes or means or if there is no
				higher-performing school within the school district that has the space or
				capacity to serve them.
										(vi)Withholding of
				State or Federal fundsA State shall have full authority to
				mandate any necessary changes to a school in order to effect improvement and to
				withhold Federal funding made available by this act or State funding.
									(5)State
				determinationsThe State educational agency shall determine the
				number of subgroups of students and the number of years of improvement that are
				required for a school to be designated as part of a particular tier. The
				Secretary shall not approve, disapprove, prioritize, or otherwise control the
				decision made by the State with regard to this provision.
							(d)System of
				support modelSubject to section 1117, a system of support model
				described in this subsection shall provide aligned resources, information,
				tools, professional development, and technical assistance to assist local
				educational agencies and schools to improve. A State educational agency that
				chooses to implement a system of support model for school improvement shall
				implement strategies and assistance as required by the needs of the school.
				This model shall include a review, and, if necessary, assistance in the
				following areas:
							(1)Curriculum
				development, alignment with performance standards, and implementation in
				classrooms.
							(2)Assessment,
				including formative and summative data collection and review, alignment with
				curriculum and performance standards, and use of data to guide
				instruction.
							(3)Instruction,
				including applying multiple effective strategies, differentiated instruction,
				response to intervention, and alignment with performance standards.
							(4)Supportive
				learning environment, including effective classroom management, maximizing
				instructional time, discipline or behavior plans, attendance, parent and
				community involvement, extended learning, and positive behavioral intervention
				and support.
							(5)Professional
				development, such as job-embedded, results-oriented, data-driven
				mentoring.
							(6)Leadership,
				including—
								(A)developing and
				implementing effective improvement strategies;
								(B)creating a
				positive learning environment and effective adult learning community;
								(C)parental and
				community engagement;
								(D)using data to
				improve student progress;
								(E)teacher
				supervision, support, evaluation, and collaboration; and
								(F)the school's
				mission, vision, and goals.
								(e)State
				planA State shall include a description of the State's
				multi-tiered system under this section in the State plan submitted under
				section 1111(a), and shall provide to the Secretary such information as the
				Secretary may reasonably require relating to the system and the performance of
				the State's schools in the system in the State's report under section
				1111(h)(2). The Secretary shall have no authority to approve or disapprove the
				system under such plan.
						(f)Funds for
				transportation and supplemental educational services
							(1)In
				generalSubject to subsection (c)(4)(B)(v), a local educational
				agency may reserve funds from its allocation under subpart 2 to provide
				transportation as required under subsection (c)(4)(E) and to satisfy all
				requests for supplemental educational services under section 1116(e), subject
				to paragraph (2).
							(2)Unused
				fundsBeginning 30 days after the first day of a school year, a
				local educational agency may spend the amount reserved under paragraph (1) for
				other purposes, if the local educational agency certifies to the State
				educational agency that all families of students eligible for transportation
				under subsection (c)(4)(E), or supplemental educational services under
				subsection (c), have been notified of the opportunity and have been provided
				with a reasonable period of time to change schools or enroll in supplemental
				educational services, as appropriate.
							(g)Schools funded by the bureau of indian
				education
							(1)Meeting
				standards or making satisfactory progress toward meeting standards for bureau
				funded schools
								(A)Development of
				definition
									(i)DefinitionThe
				Secretary of the Interior, in consultation with the Secretary if the Secretary
				of Interior requests the consultation, using the process set out in section
				1138(b) of the Education Amendments of 1978, shall define meeting or making
				satisfactory progress toward meeting State standards, for the schools funded by
				the Bureau of Indian Education on a regional or tribal basis, as appropriate,
				taking into account the unique circumstances and needs of such schools and the
				students served by such schools.
									(ii)Use of
				definitionThe Secretary of the Interior, consistent with clause
				(i), may use the definition of meeting or making satisfactory progress toward
				meeting State standards that the State in which the school that is funded by
				the Bureau is located uses consistent with section 1111(b), or in the case of
				schools that are located in more than one State, the Secretary of the Interior
				may use whichever State definition that best meets the unique circumstances and
				needs of such school or schools and the students the schools serve.
									(B)WaiverThe
				tribal governing body or school board of a school funded by the Bureau of
				Indian Education may waive, in part or in whole, the definition of meeting or
				making satisfactory progress toward meeting State standards established
				pursuant to subparagraph (A) where such definition is determined by such body
				or school board to be inappropriate. If such definition is waived, the tribal
				governing body or school board shall, within 60 days thereafter, submit to the
				Secretary of Interior a proposal for an alternative definition of meeting or
				making satisfactory progress toward meeting State standards, consistent with
				section 1111(b), that takes into account the unique circumstances and needs of
				such school or schools and the students served. The Secretary of the Interior,
				in consultation with the Secretary if the Secretary of Interior requests the
				consultation, shall approve such alternative definition unless the Secretary
				determines that the definition does not meet the requirements of section
				1111(b), taking into account the unique circumstances and needs of such school
				or schools and the students served.
								(C)Technical
				assistanceThe Secretary of Interior shall, in consultation with
				the Secretary if the Secretary of Interior requests the consultation, either
				directly or through a contract, provide technical assistance, upon request, to
				a tribal governing body or school board of a school funded by the Bureau of
				Indian Education that seeks to develop an alternative definition of meeting or
				making satisfactory progress toward meeting State standards.
								(2)Accountability
				for bia schoolsFor the purposes of this section, schools funded
				by the Bureau of Indian Education shall be considered schools subject to
				subsection (c), as specifically provided for in this subsection, except that
				such schools shall not be subject the requirements to provide public school
				choice and supplemental educational services under subsections (c) and
				(f).
							(3)School
				improvement for bureau schools
								(A)Contract and
				grant schoolsFor a school funded by the Bureau of Indian
				Education which is operated under a contract issued by the Secretary of the
				Interior pursuant to the Indian Self-Determination Act (25 U.S.C. 450 et seq.)
				or under a grant issued by the Secretary of the Interior pursuant to the
				Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), the school
				board of such school shall be responsible for meeting the requirements of
				subsections (c) through (f), other than the requirements of public school
				choice under subsection (c)(4)(B)(v). The Bureau of Indian Education shall be
				responsible for meeting the requirements of subsection (c)(3)(B)(iv) relating
				to technical assistance.
								(B)Bureau operated
				schoolsFor schools operated by the Bureau of Indian Education,
				the Bureau shall be responsible for meeting the requirements of subsection (b)
				relating to development and implementation of any school improvement plan as
				described in subsections (b)(1) through (b)(5), other than subsection
				(b)(1)(E).
								(4)Consequences
				for bureau-funded schools
								(A)Contract and
				grant schoolsFor a school funded by the Bureau of Indian
				Education which is operated under a contract issued by the Secretary of the
				Interior pursuant to the Indian Self-Determination Act (25 U.S.C. 450 et seq.)
				or under a grant issued by the Secretary of the Interior pursuant to the
				Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), the school
				board of such school shall be responsible for meeting the requirements of
				paragraphs (2), (3), and (4) of subsection (c). Any action taken by such school
				board under such paragraphs shall take into account the unique circumstances
				and structure of the Bureau of Indian Education-funded school system and the
				laws governing that system.
								(B)Bureau operated
				schoolsFor schools operated by the Bureau of Indian Education,
				the Bureau shall be responsible for meeting the requirements of paragraphs (2),
				(3), and (4) of subsection (c). Any action taken by the Bureau under such
				paragraphs shall take into account the unique circumstances and structure of
				the Bureau of Indian Education-funded school system and the laws governing that
				system.
								(5)Annual
				reportOn an annual basis, the Secretary of the Interior shall
				report to the Secretary of Education and to the appropriate committees of
				Congress regarding any schools funded by the Bureau of Indian Education which
				have been identified in a tier described in paragraph (2), (3), or (4) of
				subsection (c). Such report shall include—
								(A)the identity of
				each school;
								(B)a statement from
				each affected school board regarding the factors that lead to such
				identification; and
								(C)an analysis by
				the Secretary of the Interior, in consultation with the Secretary if the
				Secretary of Interior requests the consultation, as to whether sufficient
				resources were available to enable such school to meet or make satisfactory
				progress toward meeting State standards.
								1117. School
				support and recognition
						(a)System for
				support
							(1)In
				generalEach State shall establish a statewide system of
				intensive and sustained support and improvement for local educational agencies
				and schools receiving funds under this part, as described in section 1116, in
				order to increase the opportunity for all students served by those agencies and
				schools to meet the State’s academic content standards and student academic
				achievement standards.
							(2)PrioritiesIn
				carrying out this subsection, a State shall—
								(A)first, provide
				support and assistance to local educational agencies with schools in the tier
				described in section 1116(c)(4) and assist those schools;
								(B)second, provide
				support and assistance to other local educational agencies with schools in the
				tier described in section 1116(c)(3); and
								(C)third, provide
				support and assistance to other local educational agencies and schools
				participating under this part that need that support and assistance in order to
				achieve the purpose of this part.
								(3)Regional
				centersSuch a statewide system shall, to the extent practicable,
				work with and receive support and assistance from regional educational
				laboratories established under part D of the Education Sciences Reform Act of
				2002 and comprehensive centers established under the Educational Technical
				Assistance Act of 2002 and the comprehensive regional technical assistance
				centers and the regional educational laboratories under section 941(h) of the
				Educational Research, Development, Dissemination, and Improvement Act of 1994
				(as such section existed on the day before the date of enactment of the
				Education Sciences Reform Act of 2002), or other providers of technical
				assistance.
							(4)Statewide
				system
								(A)In order to
				achieve the purpose described in paragraph (1), the statewide system shall
				include, at a minimum, the following approaches:
									(i)Establishing
				school support teams in accordance with paragraph (5) for assignment to, and
				working in, schools in the State that are described in paragraph (2).
									(ii)Providing such
				support as the State educational agency determines necessary and available in
				order to ensure the effectiveness of such teams.
									(iii)Designating and
				using distinguished teachers and principals who are chosen from schools served
				under this part that have been especially successful in improving academic
				achievement.
									(iv)Devising
				additional approaches to providing the assistance described in paragraph (1),
				such as providing assistance through institutions of higher education, tribes
				or Native organizations whose members are enrolled in the local educational
				agency, and educational service agencies or other local consortia, and private
				providers of scientifically based technical assistance.
									(B)PriorityThe
				State educational agency shall give priority to the approach described in
				clause (i) of subparagraph (A).
								(5)School support
				teams
								(A)CompositionEach
				school support team established under this section shall be composed of persons
				knowledgeable about scientifically based research and practice on teaching and
				learning and about successful schoolwide projects, school reform, and improving
				educational opportunities for low-achieving students, including—
									(i)highly effective
				or distinguished teachers and principals;
									(ii)pupil services
				personnel;
									(iii)parents;
									(iv)representatives
				of institutions of higher education;
									(v)representatives
				of regional educational laboratories or comprehensive regional technical
				assistance centers;
									(vi)representatives
				of outside consultant groups;
									(vii)representatives
				of tribes or Native organizations present in the State; or
									(viii)other
				individuals as the State educational agency, in consultation with the local
				educational agency, may determine appropriate.
									(B)FunctionsEach
				school support team assigned to a school under this section shall—
									(i)review and
				analyze all facets of the school’s operation, including the design and
				operation of the instructional program, and assist the school in developing
				recommendations for improving student performance in that school;
									(ii)collaborate with
				parents and school staff and the local educational agency serving the school in
				the design, implementation, and monitoring of a plan that, if fully
				implemented, can reasonably be expected to improve student performance and help
				the school meet State standards under section 1111(b)(2)(B);
									(iii)evaluate, at
				least semiannually, the effectiveness of school personnel assigned to the
				school, including identifying outstanding teachers and principals, and make
				findings and recommendations to the school, the local educational agency, and,
				where appropriate, the State educational agency; and
									(iv)make additional
				recommendations as the school implements the plan described in clause (ii) to
				the local educational agency and the State educational agency concerning
				additional assistance that is needed by the school or the school support
				team.
									(C)Continuation of
				assistanceAfter one school year, from the beginning of the
				activities, such school support team, in consultation with the local
				educational agency and other stakeholders, may recommend that the school
				support team continue to provide assistance to the school, or that the local
				educational agency or the State educational agency, as appropriate, take
				alternative actions with regard to the school.
								(b)State
				recognition
							(1)Academic
				achievement awards program
								(A)In
				generalEach State receiving a grant under this part—
									(i)shall establish a
				program for making academic achievement awards to recognize schools that meet
				the criteria described in subparagraph (B); and
									(ii)as appropriate
				and as funds are available under subsection (c)(2)(A), may financially reward
				schools served under this part that meet the criteria described in clause
				(ii).
									(B)CriteriaThe
				criteria referred to in subparagraph (A) are that a school—
									(i)significantly
				closed the achievement gap between the groups of students described in section
				1111(b)(2); or
									(ii)exceeded the
				goals set forth in the State plan for improvement for 2 or more consecutive
				years.
									(2)Distinguished
				schoolsOf those schools meeting the criteria described in
				paragraph (1)(B), each State shall designate as distinguished schools those
				schools that have made the greatest gains in closing the achievement gap as
				described in subparagraph (B)(i) or exceeded the goals set forth in the State
				plan for improvement. Such distinguished schools may serve as models for and
				provide support to other schools, especially schools identified in the tier
				described in paragraph (3) or (4) of section 1116(c), to assist such schools in
				meeting the State’s academic content standards and student academic achievement
				standards.
							(3)Awards to
				teachersA State program under paragraph (1) may also recognize
				and provide financial awards to teachers teaching in a school described in such
				paragraph that consistently makes significant gains in academic achievement in
				the areas in which the teacher provides instruction, or to teachers or
				principals designated as distinguished under subsection (a)(4)(A)(iii).
							(c)Funding
							(1)In
				generalEach State—
								(A)shall use funds
				reserved under section 1003(a) and may use funds made available under section
				1003(g) for the approaches described under subsection (a)(4)(A); and
								(B)shall use State
				administrative funds authorized under section 1004(a) to establish the
				statewide system of support described under subsection (a).
								(2)Reservations of
				funds by State
								(A)Awards
				programFor the purpose of carrying out subsection (b)(1), each
				State receiving a grant under this part may reserve, from the amount (if any)
				by which the funds received by the State under subpart 2 for a fiscal year
				exceed the amount received by the State under that subpart for the preceding
				fiscal year, not more than 5 percent of such excess amount.
								(B)Teacher
				awardsFor the purpose of carrying out subsection (b)(3), a State
				educational agency may reserve such funds as necessary from funds made
				available under section 2111.
								(3)Use within 3
				yearsNotwithstanding any other provision of law, the amount
				reserved under subparagraph (A) by a State for each fiscal year shall remain
				available to the State until expended for a period not exceeding 3 years
				receipt of funds.
							(4)Special
				allocation rule for schools in high-poverty areas
								(A)In
				generalEach State shall distribute not less than 75 percent of
				any amount reserved under paragraph (2)(A) for each fiscal year to schools
				described in subparagraph (B), or to teachers in those schools consistent with
				subsection (b)(3).
								(B)School
				describedA school described in subparagraph (A) is a school
				whose student population is in the highest quartile of schools statewide in
				terms of the percentage of children from low income families.
								1118.Parental
				involvement
						(a)Local
				educational agency policy
							(1)In
				generalA local educational agency may receive funds under this
				part only if such agency implements programs, activities, and procedures for
				the involvement of parents in programs assisted under this part consistent with
				this section. Such programs, activities, and procedures shall be planned and
				implemented with meaningful consultation with parents of participating
				children.
							(2)Written
				policyEach local educational agency that receives funds under
				this part shall develop jointly with, agree on with, and distribute to, parents
				of participating children a written parent involvement policy. The policy shall
				be incorporated into the local educational agency’s plan developed under
				section 1112, establish the agency’s expectations for parent involvement, and
				describe how the agency will—
								(A)involve parents
				in the joint development of the plan under section 1112, and the process of
				school review and improvement under section 1116;
								(B)provide the
				coordination, technical assistance, and other support necessary to assist
				participating schools in planning and implementing effective parent involvement
				activities to improve student academic achievement and school
				performance;
								(C)identify the
				barriers to effective parental involvement and build the schools’ and parents’
				capacity for strong parental involvement as described in subsection (e);
								(D)coordinate and
				integrate parental involvement strategies under this part with parental
				involvement strategies under other programs, such as the Head Start program,
				Parents as Teachers program, and Home Instruction Program for Preschool
				Youngsters, and State-run preschool programs;
								(E)conduct, with the
				involvement of parents, an annual evaluation of the content and effectiveness
				of the parental involvement policy in improving the academic quality of the
				schools served under this part, including identifying barriers to greater
				participation by parents in activities authorized by this section (with
				particular attention to parents who are economically disadvantaged, are
				disabled, have limited English proficiency, have limited literacy, or are of
				any racial or ethnic minority background), and use the findings of such
				evaluation to design strategies for more effective parental involvement, and to
				revise, if necessary, the parental involvement policies described in this
				section; and
								(F)involve parents
				in the activities of the schools served under this part.
								(3)Reservation
								(A)In
				generalEach local educational agency shall reserve not less than
				1 percent of such agency’s allocation under subpart 2 of this part to carry out
				this section, including promoting family literacy and parenting skills, except
				that this paragraph shall not apply if 1 percent of such agency’s allocation
				under subpart 2 of this part for the fiscal year for which the determination is
				made is $5,000 or less.
								(B)Parental
				inputParents of children receiving services under this part
				shall be involved in the decisions regarding how funds reserved under
				subparagraph (A) are allotted for parental involvement activities.
								(C)Distribution of
				fundsNot less than 95 percent of the funds reserved under
				subparagraph (A) shall be distributed to schools served under this part.
								(b)School parental
				involvement policy
							(1)In
				generalEach school served under this part shall jointly develop
				with, and distribute to, parents of participating children a written parental
				involvement policy, agreed on by such parents, that shall describe the means
				for carrying out the requirements of subsections (c) through (f). Parents shall
				be notified of the policy in an understandable and uniform format and, to the
				extent practicable, provided in a language the parents can understand. Such
				policy shall be made available to the local community and updated periodically
				to meet the changing needs of parents and the school.
							(2)Special
				ruleIf the school has a parental involvement policy that applies
				to all parents, such school may amend that policy, if necessary, to meet the
				requirements of this subsection.
							(3)AmendmentIf
				the local educational agency involved has a school district-level parental
				involvement policy that applies to all parents, such agency may amend that
				policy, if necessary, to meet the requirements of this subsection.
							(4)Parental
				commentsIf the plan under section 1112 is not satisfactory to
				the parents of participating children, the local educational agency shall
				submit any parent comments with such plan when such local educational agency
				submits the plan to the State.
							(c)Policy
				involvementEach school served under this part shall—
							(1)share the policy
				with all parents of enrolled children by convening an annual meeting, at a
				convenient time, to which all parents of participating children shall be
				invited and encouraged to attend, and in writing for parents who are unable to
				attend the meeting, in order to inform parents of their school’s participation
				under this part and to explain the requirements of this part, and the right of
				the parents to be involved;
							(2)offer a flexible
				number of meetings, such as meetings in the morning or evening, and may
				provide, with funds provided under this part, transportation, child care, or
				home visits, as such services relate to parental involvement;
							(3)involve parents,
				in an organized, ongoing, and timely way, in the planning, review, and
				improvement of programs under this part, including the planning, review, and
				improvement of the school parental involvement policy and the joint development
				of the schoolwide program plan under section 1114(b)(2), except that if a
				school has in place a process for involving parents in the joint planning and
				design of the school’s programs, the school may use that process, if such
				process includes an adequate representation of parents of participating
				children;
							(4)provide parents
				of participating children—
								(A)timely
				information about programs under this part;
								(B)a description and
				explanation of the curriculum in use at the school, the forms of academic
				assessment used to measure student progress, the proficiency levels students
				are expected to meet, and the reasons for the school’s identification under
				section 1116; and
								(C)if requested by
				parents, opportunities for regular meetings to formulate suggestions and to
				participate, as appropriate, in decisions relating to the education of their
				children and plans for improvement, and respond to any such suggestions as soon
				as practicably possible; and
								(5)if the schoolwide
				program plan under section 1114(b)(2) is not satisfactory to the parents of
				participating children, submit any parent comments on the plan when the school
				makes the plan available to the local educational agency.
							(d)Shared
				responsibilities for high student academic achievementAs a
				component of the school-level parental involvement policy developed under
				subsection (b), each school served under this part shall jointly develop with
				parents for all children served under this part a school-parent compact that
				outlines how parents, the entire school staff, and students will share the
				responsibility for improved student academic achievement and the means by which
				the school and parents will build and develop a partnership to help children
				achieve the State’s high standards. Such compact shall—
							(1)describe the
				school’s responsibility to provide high-quality curriculum and instruction in a
				supportive and effective learning environment that enables the children served
				under this part to meet the State’s student academic achievement standards, and
				the ways in which each parent will be responsible for supporting their
				children’s learning, such as monitoring attendance, homework completion, and
				television watching; volunteering in their child’s classroom; and
				participating, as appropriate, in decisions relating to the education of their
				children and positive use of extracurricular time; and
							(2)address the
				importance of communication between teachers and parents on an ongoing basis
				through, at a minimum—
								(A)parent-teacher
				conferences in elementary schools, at least annually, during which the compact
				shall be discussed as the compact relates to the individual child’s
				achievement;
								(B)frequent reports
				to parents on their children’s progress; and
								(C)reasonable access
				to staff, opportunities to volunteer and participate in their child’s class,
				and observation of classroom activities.
								(e)Building
				capacity for involvementTo ensure effective involvement of
				parents and to support a partnership among the school involved, parents, and
				the community to improve student academic achievement, each school and local
				educational agency assisted under this part—
							(1)shall provide
				assistance to parents of children served by the school or local educational
				agency, as appropriate, in understanding such topics as the State’s academic
				content standards and State student academic achievement standards, State and
				local academic assessments, the requirements of this part, and how to monitor a
				child’s progress and work with educators to improve the achievement of their
				children;
							(2)shall provide
				materials and training to help parents to work with their children to improve
				their children’s achievement, such as literacy training and using technology,
				as appropriate, to foster parental involvement;
							(3)shall educate
				teachers, pupil services personnel, principals, and other staff, with the
				assistance of parents, in the value and utility of contributions of parents,
				and in how to reach out to, communicate with, and work with parents as equal
				partners, implement and coordinate parent programs, and build ties between
				parents and the school;
							(4)shall, to the
				extent feasible and appropriate, coordinate and integrate parent involvement
				programs and activities with Head Start, the Home Instruction Programs for
				Preschool Youngsters, the Parents as Teachers Program, public preschool and
				other programs, and conduct other activities, such as parent resource centers,
				that encourage and support parents in more fully participating in the education
				of their children;
							(5)shall ensure that
				information related to school and parent programs, meetings, and other
				activities is sent to the parents of participating children in a format and, to
				the extent practicable, in a language the parents can understand;
							(6)may involve
				parents in the development of training for teachers, principals, and other
				educators to improve the effectiveness of such training;
							(7)may provide
				necessary literacy training from funds received under this part if the local
				educational agency has exhausted all other reasonably available sources of
				funding for such training;
							(8)may pay
				reasonable and necessary expenses associated with local parental involvement
				activities, including transportation and child care costs, to enable parents to
				participate in school-related meetings and training sessions;
							(9)may train parents
				to enhance the involvement of other parents;
							(10)may arrange
				school meetings at a variety of times, or conduct in-home conferences between
				teachers or other educators, who work directly with participating children,
				with parents who are unable to attend such conferences at school, in order to
				maximize parental involvement and participation;
							(11)may adopt and
				implement model approaches to improving parental involvement;
							(12)may establish a
				districtwide parent advisory council to provide advice on all matters related
				to parental involvement in programs supported under this section;
							(13)may develop
				appropriate roles for community-based organizations and businesses in parent
				involvement activities;
							(14)shall provide
				such other reasonable support for parental involvement activities under this
				section as parents may request;
							(15)may provide, in
				consultation with Indian tribes and Native organizations whose members are
				enrolled in the school, information about culture-based education in use in the
				school; and
							(16)shall, in
				consultation with Indian tribes and parents of Indian, Alaska Native, and
				Native Hawaiian children who are served by any school in the local educational
				agency, establish mechanisms to overcome barriers to effective Indian, Alaska
				Native, and Native Hawaiian parental involvement.
							(f)AccessibilityIn
				carrying out the parental involvement requirements of this part, local
				educational agencies and schools, to the extent practicable, shall provide full
				opportunities for the participation of parents with limited English
				proficiency, parents with disabilities, parents of American Indian, Alaska
				Native, or Native Hawaiian children, and parents of migratory children,
				including providing information and school reports required under section 1111
				in a format and, to the extent practicable, in a language such parents
				understand.
						(g)Information
				from parental information and resource centersIn a State where a
				parental information and resource center is established to provide training,
				information, and support to parents and individuals who work with local
				parents, local educational agencies, and schools receiving assistance under
				this part, each local educational agency or school that receives assistance
				under this part and is located in the State shall assist parents and parental
				organizations by informing such parents and organizations of the existence and
				purpose of such centers.
						(h)ReviewThe
				State educational agency shall review the local educational agency’s parental
				involvement policies and practices to determine if the policies and practices
				meet the requirements of this section.
						1119.Qualifications
				for teachers and paraprofessionals
						(a)Teacher
				qualifications and measurable objectives
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Educational Accountability and State
				Flexibility Act of 2013, each local educational agency receiving
				assistance under this part shall ensure that all teachers hired after such day
				and teaching in a program supported with funds under this part are highly
				effective.
							(2)State
				planAs part of the plan described in section 1111, each State
				educational agency receiving assistance under this part shall develop a plan to
				ensure that all teachers teaching in core academic subjects within the State
				are highly effective not later than the end of the 2014-2015 school year. Such
				plan shall establish annual measurable objectives for each local educational
				agency and school that, at a minimum—
								(A)shall include an
				annual increase in the percentage of highly effective teachers at each local
				educational agency and school, to ensure that all teachers teaching in core
				academic subjects in each public elementary school and secondary school are
				highly effective not later than the end of the 2014-2015 school year;
								(B)shall include an
				annual increase in the percentage of teachers who are receiving high-quality
				professional development to enable such teachers to become highly effective and
				successful classroom teachers; and
								(C)may include such
				other measures as the State educational agency determines to be appropriate to
				increase teacher qualifications.
								(3)Local
				planAs part of the plan described in section 1112, each local
				educational agency receiving assistance under this part shall develop a plan to
				ensure that all teachers teaching within the school district served by the
				local educational agency are highly effective not later than the end of the
				2005–2006 school year.
							(4)Definition of
				highly effectiveNotwithstanding any other provision of law, the
				State education agency shall, in consultation with local educational agencies,
				teachers, principals, Indian tribes and Native organizations that may be
				present in the State, parents, and the community, define highly
				effective for purposes of this section to include standards for
				certification, knowledge of subject matter being taught, and competency in
				assisting students to meet or make satisfactory progress toward meeting State
				standards.
							(b)Reports
							(1)Annual State
				and local reports
								(A)Local
				reportsEach State educational agency described in subsection
				(a)(2) shall require each local educational agency receiving funds under this
				part to publicly report, each year, beginning with the 2014-2015 school year,
				the annual progress of the local educational agency as a whole and of each of
				the schools served by the agency, in meeting the measurable objectives
				described in subsection (a)(2).
								(B)State
				reportsEach State educational agency receiving assistance under
				this part shall prepare and submit each year, beginning with the 2014-2015
				school year, a report to the Secretary, describing the State educational
				agency’s progress in meeting the measurable objectives described in subsection
				(a)(2).
								(C)Information
				from other reportsA State educational agency or local
				educational agency may submit information from the reports described in section
				1111(h) for the purposes of this subsection, if such report is modified, as may
				be necessary, to contain the information required by this subsection, and may
				submit such information as a part of the reports required under section
				1111(h).
								(2)Annual reports
				by the secretaryEach year, beginning with the 2015-2016 school
				year, the Secretary shall publicly report the annual progress of State
				educational agencies, local educational agencies, and schools, in meeting the
				measurable objectives described in subsection (a)(2).
							(c)Paraprofessionals
							(1)In
				generalEach local educational agency receiving assistance under
				this part shall ensure that all paraprofessionals hired in the school year
				after the date of enactment of the Educational Accountability and State Flexibility Act of
				2013 and working in a program supported with funds under this
				part shall have met State standards regarding certification or licensure,
				knowledge of subject matter being taught, and competency in assisting students
				to meet or make satisfactory progress toward meeting State standards.
							(2)ClarificationThe
				receipt of a secondary school diploma (or its recognized equivalent) shall be
				necessary but not sufficient to satisfy the requirements of paragraph
				(1).
							(d)ExceptionsSubsection
				(c) shall not apply to—
							(1)a
				paraprofessional who is proficient in English and a language other than English
				and who provides services primarily to enhance the participation of children in
				programs under this part by acting as a translator;
							(2)a
				paraprofessional whose duties consist solely of conducting parental involvement
				activities consistent with section 1118;
							(3)teachers of
				American Indian, Alaska Native, or Native Hawaiian language or culture, whether
				the teacher is teaching on a permanent, part-time, or occasional basis, except
				that a State may require that a local Indian tribe or tribal organization, as
				defined in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b), verify the competency of a public school teacher of
				American Indian, Alaska Native, or Native Hawaiian language or culture to teach
				such subject, to the chief administrative officer of the local educational
				agency or the chief State school officer; and
							(4)a Native elder or
				other authority on American Indian, Alaska Native, or Native Hawaiian history
				who provides instruction in such subject on a periodic or 1-time basis, except
				that a State may require that a local Indian tribe or tribal organization, as
				defined in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b), verify the competency of the instructor described in
				subparagraph (A) of American Indian, Alaska Native, or Native Hawaiian history
				to teach such subject, to the chief administrative officer of the local
				educational agency or the chief State school officer.
							(e)Duties of
				paraprofessionals
							(1)In
				generalEach local educational agency receiving assistance under
				this part shall ensure that a paraprofessional working in a program supported
				with funds under this part is not assigned a duty inconsistent with this
				subsection.
							(2)Responsibilities
				paraprofessionals may be assignedA paraprofessional described in
				paragraph (1) may be assigned—
								(A)to provide
				one-on-one tutoring for eligible students, if the tutoring is scheduled at a
				time when a student would not otherwise receive instruction from a
				teacher;
								(B)to assist with
				classroom management, such as organizing instructional and other
				materials;
								(C)to provide
				assistance in a computer laboratory;
								(D)to conduct
				parental involvement activities;
								(E)to provide
				support in a library or media center;
								(F)to act as a
				translator; or
								(G)to provide
				instructional services to students in accordance with paragraph (3).
								(3)Additional
				limitationsA paraprofessional described in paragraph (1)—
								(A)may not provide
				any instructional service to a student unless the paraprofessional is working
				under the direct supervision of a teacher consistent with section 1119;
				and
								(B)may assume
				limited duties that are assigned to similar personnel who are not working in a
				program supported with funds under this part, including duties beyond classroom
				instruction or that do not benefit participating children, so long as the
				amount of time spent on such duties is the same proportion of total work time
				as prevails with respect to similar personnel at the same school.
								(f)Use of
				fundsA local educational agency receiving funds under this part
				may use such funds to support ongoing training and professional development to
				assist teachers and paraprofessionals in satisfying the requirements of this
				section.
						(g)Verification of
				compliance
							(1)In
				generalIn verifying compliance with this section, each local
				educational agency, at a minimum, shall require that the principal of each
				school operating a program under section 1114 or 1115 attest annually in
				writing as to whether such school is in compliance with the requirements of
				this section.
							(2)Availability of
				informationCopies of attestations under paragraph (1)—
								(A)shall be
				maintained at each school operating a program under section 1114 or 1115 and at
				the main office of the local educational agency; and
								(B)shall be
				available to any member of the general public on request.
								(h)Combinations of
				fundsFunds provided under this part that are used for
				professional development purposes may be combined with funds provided under
				title II of this Act, other Acts, and other sources.
						(i)Special
				ruleExcept as provided in subsection (j), no State educational
				agency shall require a school or a local educational agency to expend a
				specific amount of funds for professional development activities under this
				part.
						(j)Minimum
				expendituresEach local educational agency that receives funds
				under this part shall use not less than 5 percent, or more than 10 percent, of
				such funds for each of fiscal years 2012 and 2013, and not less than 5 percent
				of the funds for each subsequent fiscal year, for professional development
				activities to ensure that teachers who are not highly effective become highly
				effective not later than the end of the 2017–2018 school
				year.
						.
			3.Conforming
			 amendments
			(a)In
			 generalThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is further
			 amended—
				(1)by repealing
			 subparts 1, 2, and 3 of part B of title I; and
				(2)in section 9101,
			 by striking paragraph (23).
				(b)Replacement of
			 definitionsNotwithstanding any other provision of law—
				(1)any reference in
			 the Elementary and Secondary Education Act of 1965 to highly qualified shall be
			 deemed to refer to highly effective, as determined by the State in accordance
			 with section 1119(a)(4) of such Act, as amended by this Act; and
				(2)any reference in
			 the Elementary and Secondary Education Act of 1965 to making adequate yearly
			 progress shall be deemed to refer to meeting, or making satisfactory progress
			 toward meeting, State standards, as described in section 1111(b)(2) of such
			 Act, as amended by this Act.
				
